
Exhibit 10.6
 



 


REVOLVER LOAN AGREEMENT


Dated as of
November 21, 2017
between
ENERGY 11, L.P. AND ENERGY 11 OPERATING COMPANY, LLC


COLLECTIVELY, “BORROWERS”
AND
BANK SNB
“BANK”

--------------------------------------------------------------------------------



REVOLVER LOAN AGREEMENT
THIS REVOLVER LOAN AGREEMENT, dated effective as of November 21, 2017, is
entered into between ENERGY 11, L.P., a Delaware limited partnership (“ELP”),
and Energy 11 Operating Company, LLC, a Delaware limited liability company
(“ELLC” and together with ELP, collectively “Borrowers”, and each, a
“Borrower”), and BANK SNB, an Oklahoma state banking corporation (the “Bank”).
W I T N E S S E T H:
WHEREAS, Borrowers have requested the Bank to establish a joint and several
revolving line of credit facility in favor of Borrowers in the maximum principal
amount of SEVENTY FIVE MILLION and NO/100 DOLLARS ($75,000,000.00) (the
“Revolver Commitment”) until the Revolver Final Maturity Date to be evidenced by
Borrowers’ Promissory Note (Revolver Note) payable to the order of the Bank and
dated as of even date herewith in the stated face principal amount of
$75,000,000.00 (as renewed, extended, rearranged, substituted, replaced, amended
or otherwise modified from time to time, collectively the “Revolver Note”), and
WHEREAS, the Bank is willing to establish the Revolver Commitment and make the
Revolver Loan advances from time to time hereunder to Borrowers in the maximum
principal amount of $75,000,000.00, subject to the Revolver Commitment Amount
(initially stipulated to be $20,000,000.00) and the Collateral Borrowing Base,
all upon the terms and conditions herein set forth, and upon Borrowers granting
in favor of the Bank a continuing and continuous, first priority mortgage lien,
pledge of and security interest in not less than 80% of Borrowers’ producing
oil, gas and other leasehold and mineral interests in the State of North Dakota,
along with certain contract rights, all as more particularly described and
defined in the Security Instruments (as hereinafter defined), as collateral and
security for all Indebtedness;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
When used herein, the following terms shall have the following meanings:
“Additional Costs” shall have the meaning given in Section 2.19(c).
“Affected Loans” shall have the meaning given in Section 2.11.
“Affiliate” shall mean any Person which, directly or indirectly, controls, or is
controlled by, or is under common control with, another Person and any partner,
officer or employee of any such Persons.  For purposes of this definition,
“control” shall mean the power, directly or

--------------------------------------------------------------------------------

indirectly, to direct or in effect cause the direction of the management and
policies of such Person whether by contract or otherwise.
“Agreement” shall mean this Revolver Loan Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
“Applicable Margin” shall mean the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans, respectively, set forth at the appropriate intersection in the
interest rate Pricing Grid shown below, based on the Borrowing Base Utilization
as in effect from time to time:

 
 
Borrowing Base Utilization
APPLICABLE MARGIN
Level
LIBOR Rate
BASE RATE
One
Less than 25%
Plus 250 basis points
Plus 0 basis points
Two
Equal to or greater than 25% but less than 50%
Plus 285 basis points
Plus  33 basis points
Three
Equal to or greater than 50% but less than 75%
Plus 320 basis points
Plus 67 basis points
Four
Greater than or equal to 75%
Plus 350 basis points
Plus 100 basis points



Each change in the Applicable Margin resulting from a change in the Borrowing
Base Utilization shall take effect on the day such change in the Borrowing Base
Utilization occurs.
“Bankruptcy Event” shall mean, with respect to any Person, the occurrence of any
of the following with respect to such Person: (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Person in an involuntary case under the Bankruptcy
Code or any other applicable insolvency or other similar Law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or ordering the winding up or liquidation of its affairs; or (ii)
there shall be commenced against such Person an involuntary case under the
Bankruptcy Code or any other applicable insolvency or other similar Law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of such Person or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged
and unbonded for a period of 60 consecutive days; or (iii) such Person shall
commence a voluntary case under the Bankruptcy Code or any other applicable
insolvency or other similar Law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or make any general assignment for
the benefit of creditors; or (iv) such Person shall be unable to pay or shall
fail to pay, or shall admit in writing its inability to pay, its debts generally
as they become due.
“Base Rate” shall mean the prime rate of interest published by the Wall Street
Journal, Southwest Edition, in its Money Rates columns as the prime rate or base
rate on corporate loans at large U.S. money center commercial banks or a similar
rate if such rate ceases to be published.  If the prime rate is no longer
announced or established for any reason, the Bank may select as the alternate
rate such other announced and established prime or base rate for corporate loans
of the New York, New York money center bank that Bank deems in its sole
discretion to be most comparable to the no longer announced or established rate.
2

--------------------------------------------------------------------------------

“Base Rate Margin” shall mean the Applicable Margin for Base Rate Loans
specified on the Pricing Grid.
“Base Rate Loans” shall mean Loans and loan advances that accrue interest at the
Base Rate.
“Borrowing Base Utilization” shall mean (i) the sum of (a) the outstanding
principal amount of Revolver Note plus (b) the aggregate face amount of all
undrawn and uncancelled and unexpired Letters of Credit, plus (c) the aggregate
of all amounts drawn under all Letters of Credit and not yet reimbursed, divided
by (ii) the Collateral Borrowing Base (as described and calculated in accordance
with the provisions of Article IV hereof).
“Business Day” shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Oklahoma are closed to business generally.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, together with all regulations and rulings
promulgated with respect thereto.
“Closing Date” shall mean the effective date of this Agreement.
“Collateral” shall have the meaning assigned to that term in Article III of this
Agreement.
“Collateral Borrowing Base” shall have the meaning assigned to the term in
Section 4.2 of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U S. C. Section 61
et. seq.), as amended from time to time, and any successor statute.
“Current Ratio” shall mean as of any fiscal quarter end determination date, the
quotient of current assets (including any availability to Borrowers under the
Revolver Commitment) divided by current liabilities (excluding any current
maturities owed to the Bank and excluding liability associated with Swap
Obligations and Hedge Agreements/Hedge Transactions not then due and payable,
payables due for capital expenditures, and any current portion of asset
retirement obligations).


“Default Rate” shall mean the then applicable contractual rate of interest on
the Revolver Note plus four additional percentage points (4.00%) per annum.


“Deficiency” shall have the meaning given in Section 4.2.
3

--------------------------------------------------------------------------------



“EBITDAX”  shall mean for any period, the sum of a Person’s net income for the
period minus any non-recurring gains (losses) from the sale of assets, plus the
following charges to the extent deducted from net income in such period:
interest, income taxes (including franchise taxes calculated with respect to
income), depreciation, depletion and amortization, and any other non-cash
charges and non-cash revenues plus intangible drilling costs and lease
impairment expenses and write downs from impairment of oil and gas properties)
and after eliminating extraordinary items.  In addition, for any applicable
period during which an acquisition or disposition permitted by this Agreement is
consummated, EBITDAX shall be determined on a pro forma basis (with such
calculation to be acceptable to, and approved by, the Bank) as if such
acquisition or disposition were consummated on the first day of such applicable
period.


“Environmental Laws” shall mean Laws, including without limitation federal,
state or local Laws, ordinances, rules, regulations, interpretations and orders
of courts or administrative agencies or authorities relating to pollution or
protection of the environment (including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata), including
without limitation CERCLA, SARA, RCRA, HSWA, OPA, HMTA, TSCA and other Laws
relating to (i) Polluting Substances or (ii) the manufacture, processing,
distribution, use, treatment, handling, storage, disposal or transportation of
Polluting Substances.
“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” shall mean the Federal Employee Retirement Income Security Act of 1974,
as amended, together with all regulations and rulings promulgated with respect
thereto.
“Event of Default” shall mean any of the events specified in Section 8.1 of this
Agreement, and “Default” shall mean any event, which together with any lapse of
time or giving of any notice, or both, would constitute an Event of Default.
“Excluded Swap Obligation” (a) with respect to any guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
guarantor of, or the grant by such guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) and (b) with respect to any Borrower, any Swap
Obligation of another loan party if, and to the extent that, all or a portion of
the joint and several liability of such Borrower with respect to, or the grant
of such Borrower of a security interest to secure, as applicable, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), by virtue of such
guarantor’s (in the case of (a)) or Borrower’ (in the case of (b)) failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of such
guarantor, joint and several liability of such Borrower, or grant of such
security interest by such guarantor or Borrower, as applicable, becomes or would
become effective with respect to such
4

--------------------------------------------------------------------------------

Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one Swap Obligation, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Obligations for which such
guarantee or security interest or joint and several liability, as applicable, is
or becomes illegal.
“Funded Debt” shall mean, with respect to any Person, without duplication, (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all purchase money
Indebtedness (including Indebtedness in respect of conditional sale or title
retention arrangements and obligations in respect of the deferred purchase price
of property or services) of such Person, including the principal portion of all
obligations of such Person under capital leases, (iv) all contingent debt of
such Person with respect to Funded Debt of another Person, (v) all Funded Debt
of another Person secured by a Lien on any property of such Person, whether or
not such Funded Debt has been assumed, and (vi) the Funded Debt of any
partnership or joint venture in which such Person is a general partner or joint
venturer, but only to the extent to which there is recourse to such Person for
the payment of such Funded Debt.
“GAAP” shall mean generally accepted accounting princi-ples applied on a
consistent basis in all material respects to those applied in the preceding
period.  Unless otherwise indicat-ed herein, all accounting terms will be
defined according to GAAP.
“Governmental Authority” shall include the country, the state, county, city and
political subdivisions in which any Person or such Person’s property is located
or which exercises valid jurisdiction over any such Person or such Person’s
property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s property.  Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, Borrowers
or any subsidiary, or any of their property or the Bank.
“Governmental Requirement” shall mean any applicable law, statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement (having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
“GP” shall mean Energy 11 GP, LLC, a Delaware limited liability company, the
general partner of ELP.
“Guarantee Obligation” as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to
5

--------------------------------------------------------------------------------

purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. For the avoidance of
doubt, for purposes of determining any Guarantee Obligations of any guarantor
pursuant to the Security Documents, the definition of “Specified Swap Agreement”
shall not create any guarantee by any guarantor of (or grant of security
interest by any guarantor to support, if applicable) any Excluded Swap
Obligation of such guarantor.
“HMTA” shall mean the Hazardous Materials Transportation Act, as amended,
together with all regulations and rulings promulgated with respect thereto.
“HSWA” shall mean the Hazardous and Solid Waste Amendments of 1984, as amended,
together with all regulations and rulings promulgated with respect thereto.
“Hedge Agreement” means any interest rate or commodity Swap, cap or collar
agreements, interest rate and/or oil and gas future or option contracts,
currency Swap agreements, currency future or option contracts and rate or
commodity Risk Management Agreements or other similar Risk Management
Agreements, and includes without limitation any ISDA Agreement and related
schedules and documents entered into with any Swap Counterparty from time to
time and as governed by the Intercreditor Agreement.  “Prohibited Hedge
Transactions” shall mean the obligations by Borrowers (or either of them) or any
of their respective Subsidiaries entering into (i) both physical and financial
hedging transactions effective at concurrent or overlapping periods of time on
the same volumes of production or (ii) hedging transactions for more than eighty
(80%) of such Borrower’s aggregate monthly production.
“Hedge Transaction” means a transaction pursuant to which Borrowers (or either
of them) or any of their respective Subsidiaries hedge the price to be received
by them for future production of Borrowers’ (respective) hydrocarbons, including
price Swaps under which such Borrower or any of its Subsidiaries agrees to pay a
price for a specified amount of hydrocarbons determined by reference to a
recognized market on a specified future date and the contracting party agrees to
pay such Borrower or any Subsidiaries thereof a fixed price for the same or
similar amount of hydrocarbons.
“hereby”, “herein”, “hereof”, “hereunder” and similar such terms shall mean and
refer to this Agreement as a whole and not merely to the specific section,
paragraph or clause in which the respective word appears.
“Highest Lawful Rate” shall mean, with respect to the Bank, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Revolver Note or on
any other Indebtedness under laws applicable to
6

--------------------------------------------------------------------------------

the Bank which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than applicable laws now allow.
“Hydrocarbons” shall have the meaning assigned to that term in the Mortgage.
“Indebtedness” shall mean and include any and all: (i) indebtedness, obligations
and liabilities of Borrowers to the Bank incurred or which may be incurred or
purportedly incurred hereafter pursuant to the terms of this Agreement, or any
of the other Loan Documents, and any replacements, amendments, extensions,
renewals, substitutions, amendments and increases in amount thereof, including
all future advances and all such amounts as may be evidenced by the Revolver
Note and all lawful interest, late charges, service fees,  commitment fees, fees
in lieu of balances, letter of credit fees and other charges, and all reasonable
costs and expenses incurred in connection with the preparation, filing and
recording of the Loan Documents, including attorneys’ fees and legal expenses;
(ii) any and all derivative products obligations, direct, contingent or
otherwise, whether now existing or hereafter arising, of Borrowers to the Bank
arising under or in connection with any Hedge Agreements or other Risk
Management Agreements; (iii) all reasonable costs and expenses paid or incurred
by the Bank, including attorneys’ fees, in enforcing or attempting to enforce
collection of any Indebtedness and in enforcing or realizing upon or attempting
to enforce or realize upon any collateral or security for any Indebtedness,
including interest on all sums so expended by the Bank accruing from the date
upon which such expenditures are made until paid, at an annual rate equal to the
Default Rate; (iv) all sums expended by the Bank in curing any Event of Default
or Default of Borrowers under the terms of this Agreement the other Loan
Documents or any other writing evidencing or securing the payment of the
Revolver Note together with interest on all sums so expended by the Bank
accruing from the date upon which such expenditures are made until paid, at an
annual rate equal to the Default Rate, (v) any overdraft, return items or other
similar or comparable ACH (automated clearing house) obligations and other
treasury management obligations now or hereafter owing by Borrowers to the Bank,
and (vi) any indemnity obligations of Borrowers to the Bank; provided, however,
that the definition of “Indebtedness” shall not create any Guarantee Obligations
by any Subsidiary guarantor of (or grant of security interest by any such
Subsidiary guarantor, if any, to support, as applicable) any Excluded Swap
Obligations of such Subsidiary guarantor, if any, for purposes of determining
any obligations of any such Subsidiary guarantor.
“Interest Period” shall mean, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made and ending on the
numerically corresponding day in the first, second or third calendar month
thereafter, as Borrowers may select as provided herein, except that each
Interest Period which commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing:  (i) no
Interest Period may end after the applicable final maturity date; (ii) no
Interest Period for any LIBOR Rate Loan may end after the scheduled due date of
any installment, if any, to the extent that such LIBOR Rate Loan would need to
be prepaid prior to the end of such Interest Period in order for such
installment to be paid when due; (iii) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day);
7

--------------------------------------------------------------------------------

 
and (iv) no Interest Period shall have a duration of less than one month and, if
the Interest Period for any LIBOR Rate Loans would otherwise be for a shorter
period, such Loans shall not be available hereunder.Available Interest Periods
under this Agreement shall be one (1) month, two (2) months or three (3) months
only.


“ISDA Agreement” means any International Swap Dealers Association agreement, as
amended, modified, replaced or supplemented from time to time, together with
schedules, exhibits, confirmations, addenda and annexes attached thereto from
time to time, entered into between or among any of Borrowers and a Swap
Counterparty, to govern each Hedge Agreement with such Swap Counterparty.


“Laws” shall mean all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any state or commonwealth, any
municipality, any foreign country, any territory or possession, or any Tribunal.
“Letters of Credit” shall mean any and all letters of credit issued by Bank
pursuant to the request of Borrowers in accordance with the provisions of
Sections 2.1 and 2.5 hereof which at any time remain outstanding and subject to
draw by the beneficiary, whether in whole or in part.


“Letter of Credit Exposure” means, at any date, the sum of (a) the aggregate
face amount of all drafts that may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (b) the
aggregate face amount of all drafts that the Letter of Credit Issuer has
previously accepted under Letters of Credit but has not paid or reflected as
advances against the Revolver Note.


“Letter of Credit Issuer” means, for any Letter of Credit issued hereunder, the
Bank, or in the event Bank does not for any reason issue a requested Letter of
Credit, an Affiliate thereof or another financial institution designated by Bank
to issue such Letter of Credit.
“Leverage Ratio” means the quotient of Borrowers’ (i) total Funded Debt divided
by (ii) EBITDAX, calculated quarterly on an annualized basis.


“LIBOR” shall mean, for each Interest Period for any LIBOR borrowing, the rate
(expressed to the fifth decimal) per annum (rounded upwards, if necessary, to
the nearest 1/16th of 1%) equal to (i) rate of interest which is identified and
published in the Bonds, Rates and Yields section of the “Money Rates” column of
The Wall Street Journal (Southwest Edition) (the “WSJ”) under the heading
“London Interbank Offered Rate” for loans of one (1) month maturity, two (2)
month maturity, or three (3) month maturity, as applicable; provided, however,
if LIBOR determined as provided above shall be less than zero, LIBOR shall be
deemed to be zero for the purposes of this Agreement with respect to any
outstanding Loan that is not subject to a Swap Agreement with the Bank or its
Affiliates (and with respect to an outstanding Loan that is so subject to a Swap
Agreement with the Bank or its Affiliates, the interest rate will nonetheless be
subject to the Swap Agreement if LIBOR determined as provided above shall be
less than zero).  If such WSJ shall not be available or WSJ does not report the
LIBOR in United States Dollars or Bank determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Bank in the
London Interbank market or if such index no longer accurately reflects the rate
available to the Bank in the London Interbank market, any successor or similar
8

--------------------------------------------------------------------------------

service as may be selected in good faith by the Bank with Borrowers’ consent,
which such consent will not be unreasonably withheld, delayed or conditioned. 
Each determination by the Bank of LIBOR shall be conclusive and binding, absent
manifest error, and may be computed using any reasonable averaging and
attribution method.
“LIBOR Margin” shall mean the Applicable Margin for LIBOR Rate Loans specified
on the Pricing Grid.
“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan, a rate (expressed
to the fifth decimal) per annum (rounded upwards, if necessary, to the nearest
1/16 of 1%) determined by the Bank to be equal to the quotient of (i) LIBOR for
such Loan for the Interest Period for such Loan divided by (ii) one (1) minus
the Reserve Requirement, if any, for such Loan for such Interest Period, and any
change in the LIBOR Rate shall be effective on the effective date of any
continuation thereof or conversion thereto in accordance with this Agreement.
“LIBOR Rate Loans” shall mean Loans, the interest rates on which are determined
on the basis of rates referred to in the definition of “LIBOR Rate”.


“Lien” shall mean any mortgage, pledge, security interest, assignment,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
lease in the nature thereof, and the filing of or agreement to give any
financing statement or other similar form of public notice under the Laws of any
jurisdiction).
“Loan Documents” shall mean this Agreement, the Revolver Note, any Intercreditor
Agreement, the Security Instruments (including without limitation, the
Mortgage), the hedge proceeds letter, and all other documents, instruments and
certificates executed and delivered to the Bank by Borrowers (or either of them)
pursuant to the terms of this Agreement.
“Loans” shall mean any Revolver Loan and any amounts drawn or obligations and
liabilities under or arising pursuant to any ISDA Agreement governing Hedge
Transactions or other derivative transactions entered into by any Loan Party
with the Hedge Counterparty as counterparty.
“Material Adverse Change” shall mean any material and adverse change to (i) the
assets, financial condition, business condition, operations or properties of a
Borrower, and any future Subsidiaries thereof taken as a whole different from
the facts represented or warranted herein or any of the other Loan Documents,
(ii) the ability of Borrowers to meet their respective obligations and their
other respective material obligations under the Loan Documents on a timely
basis, or (iii) the enforceability of the material terms of any of the Loan
Documents.
“Mortgage” shall have the meaning assigned to that term in Section 3.1 of this
Agreement, including without limitation, any amendments thereto or supplements
thereof.
“Mortgaged Property” shall mean the property covered by the Mortgage defined in
Section 4.1(b) of this Agreement.
9

--------------------------------------------------------------------------------

“OPA” shall mean the Oil Pollution Act of 1990, as amended, together with all
regulations and rulings promulgated with respect thereto.
“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, and a government or any
department, agency or political subdivision thereof.
“Polluting Substances” shall mean all pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or wastes and shall include, without
limitation, any flammable explosives, radioactive materials, oil, hazardous
materials, hazardous or solid wastes, hazardous or toxic substances or related
materials defined in CERCLA/SARA, RCRA/HSWA and in the HMTA; provided, in the
event either CERCLA/SARA, RCRA/HSWA or HMTA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and, provided further, to the extent
that the Laws of any State or other Tribunal establish a meaning for “hazardous
substance”, “hazardous waste,” “hazardous material,” “solid waste” or “toxic
substance” which is broader than that specified in CERCLA/SARA, RCRA/HSWA, or
HMTA, such broader meaning shall apply.
“Pricing Grid” shall mean the Borrowing Base Utilization grid included within
the definition of Applicable Margin.


“Proven Reserves” has the meaning ascribed thereto in Section 4.1(c) of this
Agreement.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, Borrowers
and any guarantor that is not an individual or a natural person and that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, as
amended, together with all regulations and rulings promulgated with respect
thereto.
“Regulatory Change” shall mean, with respect to the Bank, any change after the
Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including the Bank) of or under any
Governmental Requirement (whether or not having the force of law) by any
Governmental Authority charged with the interpretation or administration
thereof.
“Reserve Requirement” shall mean, for any Interest Period for any LIBOR Rate
Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
(or any successor thereto) in New York City with deposits exceeding one billion
Dollars against “Eurocurrency liabilities” (as such term is used in
10

--------------------------------------------------------------------------------

Regulation D).  Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks by reason of any Regulatory Change against (i) any category of
liabilities which includes deposits by reference to which LIBOR is to be
determined as provided in the definition of “LIBOR” or (ii) any category of
extensions of credit or other assets which include a LIBOR Rate Loan.
“Revolver Commitment” shall mean the Bank’s obligation to make the Revolver
Loans pursuant to the terms, provisions and conditions of this Agreement.
“Revolver Commitment Amount” shall be the maximum outstanding principal amount
plus Letter of Credit Exposures the Bank agrees from time to time to make
available under the Revolver Commitment (initially stipulated to be equal to
$20,000,000.00).
“Revolver Final Maturity Date” shall mean the date certain two (2) years
following the Closing Date, unless otherwise extended or renewed in writing by
the mutual agreement of Borrowers and the Bank.
“Revolver Loans” shall have the meaning ascribed to it in Section 2.1 of this
Agreement.
“Revolver Note” shall have the meaning ascribed thereto in the Preamble of this
Agreement, as more fully described and defined in Section 2.2 of this Agreement,
together with each and every extension, renewal, modification, replacement,
substitution, rearrangement, consolidation and change in form of any thereof
which may be from time to time and for any term or terms effected.
“Risk Management Agreements” shall mean any commodity, interest rate or currency
Swap, rate cap, rate floor, rate collar, forward agreement or other exchange,
price or rate protection ISDA, Hedge Agreement or similar derivative agreements
or any option with respect to any such derivative or hedging transaction.
“SARA” shall mean the Superfund Amendments and Re-authorization Act of 1987, as
amended, together with all regulations and rulings promulgated with respect
thereto.
“Security Instruments” shall mean the Mortgage and all other financing
statements, security agreements, assignments, pledges, documents or writings and
any and all amendments and supplements thereto, granting, conveying, assigning,
transferring or in any manner providing the Bank with a security interest in any
property as security for the repayment of all or any part of the Indebtedness.
“Subsidiaries” means, with respect to Borrowers at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of Borrowers in Borrowers’ financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
Borrowers, or (b) that is, as of such date, otherwise controlled, by Borrowers
or one or more subsidiaries of Borrowers.
11

--------------------------------------------------------------------------------

“Swap Counterparty” shall mean BP Energy Company, or such other hedge provider,
if any, acceptable to the Bank and Borrowers, or their respective successors or
permitted assigns, in each case, party to an Intercreditor Agreement, if any.
“Swap Agreement” shall mean, with respect to any Person, payment obligations
with respect to interest rate swaps, currency swaps, commodity swaps and similar
obligations obligating such Person to make payments, whether periodically or
upon the happening of a contingency.  For the purposes of this Agreement, the
amount of the obligations under any Swap Agreement shall be the amount
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Swap Agreement
had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap provides for the netting
of amounts payable by and to such Person thereunder or if any such agreement
provides for the simultaneous payment of amounts by and to such Person, then in
each such case, the amount of such obligation shall be the net amount so
determined.
“Swaps” shall mean, with respect to any Person, payment obligations with respect
to interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.  For the purposes of this Agreement, the amount of the obligations
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.
“Swap Obligations” means, with respect to any future guarantor, if any, any
obligations to pay or perform under any agreement, contract or transaction that
constitutes a “Swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Taxes” shall mean all taxes, assessments, fees, or other charges or levies from
time to time or at any time imposed by any Laws or by any Tribunal.
“Tribunal” shall mean any municipal, state, commonwealth, Federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.
“TSCA” shall mean the Toxic Substances Control Act, as amended, together with
all regulations and rulings promulgated with respect thereto.
Accounting Terms and Determinations.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Bank hereunder shall be prepared, in accordance with GAAP,
applied on a basis consistent with the financial statements of Borrowers herein.
12

--------------------------------------------------------------------------------



ARTICLE II
REVOLVER LOANS
2.1 Revolver Commitment.  Bank agrees, upon the terms and subject to the
conditions hereinafter set forth, to make revolving loan advances (the “Revolver
Loans”) to Borrowers from the Closing Date until the Revolver Final Maturity
Date, or until such later date as Bank shall have extended its Revolver
Commitment in writing unless the Revolver Commitment shall be sooner terminated
pursuant to the provisions of this Agreement, in such amounts as may from time
to time be requested by Borrowers for the payoff of existing indebtedness,
acquisition of oil and natural gas reserves, the development of oil and natural
gas reserves, general working capital and capital expenditures, and the issuance
of standby letters of credit.  Borrowers will utilize a portion of the initial
Revolver Loan advance to pay the existing seller carry note they owe in the
approximate amount of $7,000,000.00.  In no event shall the aggregate unpaid
principal amount of the Revolver Loans advanced, outstanding and unpaid at any
time under the Revolver Note plus the amount of the requested Revolver Loan
advance plus the amount of Letter of Credit Exposure at any time exceed the
lesser of (i) the Collateral Borrowing Base (as calculated in accordance with
the provisions of Article IV of this Agreement) or (ii) the Revolver Commitment
Amount, notwithstanding the face principal amount of the Revolver Note from time
to time.
2.2 Revolver Note.  On the Closing Date, Borrowers shall execute and deliver to
the order of the Bank its joint and several promissory note instrument in the
stated face principal amount of $75,000,000.00 (the “Revolver Note”).  The
Revolver Note shall be dated as of the Closing Date.  The Revolver Note shall be
payable as set forth therein.  Notwithstanding the stated face principal amount
of the Revolver Note from time to time, in no event shall Borrowers request nor
shall the Bank be obligated to make any Revolver Loan advance that causes or
results in the aggregate outstanding principal amount of the Revolver Note plus
Letters of Credit Exposure to exceed the lesser of the then applicable Revolver
Commitment Amount or the Collateral Borrowing Base then in effect.  All payments
and prepayments shall be made in lawful money of the United States of America in
immediately available funds.  Any payments or prepayments on the Revolver Note
received by the Bank after 2:00 o’clock p.m. (applicable current time in
Oklahoma City, Oklahoma) shall be deemed to have been made on the next
succeeding Business Day.  Any voluntary prepayment may be without any penalty or
premium and shall, unless Borrowers direct otherwise in writing and no payment
is then due and owing, be applied first to accrued but unpaid interest then to
the principal.  All outstanding principal of and accrued interest on the
Revolver Note not previously paid hereunder shall be due and payable at the
Revolver Final Maturity Date, unless such maturity shall be extended by the Bank
in writing or accelerated pursuant to the terms hereof.
2.3 Interest.  Borrowers shall pay interest to the Bank as follows:
13

--------------------------------------------------------------------------------

(a) Interest Rates.  Borrowers will pay to the Bank interest on the unpaid
principal amount of each Loan made by the Bank for the period commencing on the
date such Loan is made to, but excluding, the date such Loan shall be paid in
full, at the following rates per annum:
(i) if such Loan is a Base Rate Loan, the Base Rate (as in effect from time to
time) plus the Applicable Margin for Base Rate Loans; and
(ii) if such a Loan is a LIBOR Rate Loan, for each Interest Period relating
thereto, the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans.
Interest shall be calculated on the basis of a year of 360 days, but assessed
for the actual number of days elapsed in each accrual period.


 (b) Post-Default Rate.  Notwithstanding the foregoing, Borrowers will pay to
the Bank interest at the Default Rate on any principal of any Loan made by the
Bank, and (to the fullest extent permitted by law) on any other amount payable
by Borrowers hereunder, under any Loan Document or under the Revolver Note held
by the Bank to or for account of the Bank, but in each case only for the period
commencing on the date of an Event of Default until the same is paid in full or
all Events of Default are cured or waived.  After maturity (whether by
acceleration or otherwise), the Revolver Note shall bear interest at a per annum
rate equal from day to day to the Default Rate payable on demand, unless there
has been no default in Borrowers’ payment obligations (other than Borrowers’
failure to pay all unpaid principal and all accrued but unpaid interest due and
payable at the Revolver Final Maturity Date) and Borrowers and Bank are
negotiating a renewal or extension of the Revolver Note, in which circumstance
the non-Default Rate specified herein shall continue to apply, but only until
the Bank deems negotiations complete, in its sole discretion and provides
written notice thereof to Borrowers.
(c) Due Dates.  Accrued interest on (i) Base Rate Loans, if any, shall be
payable monthly on the last day of every month commencing on November 30, 2017,
and (ii) LIBOR Rate Loans shall be payable at the end of the applicable Interest
Period selected therefor but in no event less frequently than the last day of
every third (3rd) month (90 days), except that interest payable at Default Rate
shall be payable from time to time on demand and interest on any LIBOR Rate Loan
that is converted into an Base Rate Loan shall be payable on the date of
conversion (but only to the extent so converted).  Any accrued and unpaid
interest on the Loans shall also be paid on (i) the date of any prepayment
thereof, and (ii) the Revolver Final Maturity Date.
(d) Determination of Rates.  Promptly after the determination of any interest
rate provided for herein or any change therein, the Bank shall notify Borrowers
thereof.  Each determination by the Bank of an interest rate on the Revolver
Note or fee hereunder in accordance with the Pricing Grid shall, except in cases
of manifest error, be final, conclusive and binding on the parties.
14

--------------------------------------------------------------------------------

2.4 Non-Use Fee.  Borrowers jointly and severally agree to pay to the Bank a
non-use fee, which shall accrue fifty basis points (0.50%) per annum on the
daily unused amount of the Revolver Commitment Amount during the period from and
including the Closing Date to but excluding the date on which such Revolver
Commitment terminates.  For purposes of this paragraph, the Bank’s outstanding
Revolver Loans and Letters of Credit shall be considered usage of its Revolver
Commitment.  Non-use fees accrued through and including the last day of March,
June, September and December of each year shall be payable on the third Business
Day following such last day, commencing on the first such date to occur after
the Closing Date and shall be payable on the date which the Revolver Commitment
terminates.  All non-use fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
2.5 Letters of Credit.  Upon Borrowers’ application from time to time by use of
the Bank’s standard form Letter of Credit Application Agreement and subject to
the terms and provisions therein and herein set forth, the Bank agrees to issue
standby letters of credit on behalf of Borrowers under the Revolver Commitment,
provided that (i) no letters of credit will be issued on behalf of or on the
account of Borrowers with an expiry (expiration) date later than the Revolver
Final Maturity Date, except only for letters of credit with one year maturities
that contain automatic renewal language approved by the Bank, and (ii) no letter
of credit will be issued on behalf of or for the account of Borrowers (y) if at
the time of issuance the sum of the outstanding amount of all Revolver Loans
under the Revolver Commitment as evidenced by the Revolver Note plus the
unfunded amount of issued but unexpired Letters of Credit together with the face
amount of the requested Letter of Credit would exceed the then applicable
Revolver Commitment Amount or (z) if the sum of the outstanding amount of all
Revolver Loans under the Revolver Commitment plus the unfunded amount of issued
but unexpired Letters of Credit issued under the Revolver Commitment together
with the face amount of the requested Letter of Credit would exceed the
Collateral Borrowing Base then in effect.  If any letter of credit is drawn upon
at any time, each amount drawn, whether a full or partial draw thereon, shall be
reflected by the Bank as an advance on the Revolver Note effective as of the
date of the Bank’s honoring the sight draft.  If any letter of credit or letters
of credit remain outstanding on the Revolver Final Maturity Date, the Bank, at
its option, may make a Revolver Loan advance under the Revolver Commitment in an
amount equal to the aggregate face amount of such letter(s) of credit to
purchase a certificate of deposit to be held by the Bank as additional security
for the Indebtedness.  In consideration of the Bank’s agreement to issue standby
letters of credit hereunder, Borrowers agree to pay to the Bank letter of credit
issuance fees equal to the greater of (i) two hundred basis points (2.00%) per
annum on the face amount of each letter of credit or (ii) $1,000.00 per each
such Letter of Credit, together with the Bank’s standard letter of credit
processing/renewal/amendment fees, which such fee shall be due and payable at
the time of issuance of each applicable letter of credit.
2.6 Termination of any Hedge Agreement. If and to the extent any Hedge Agreement
or similar price protection or derivative product (interest rate or commodity
risk management device, protection agreement or otherwise) of Borrowers is used
in calculation of the Collateral Borrowing Base, any such Hedge Agreement issued
cannot be cancelled, liquidated or “unwound” thereby without the prior written
consent of the Bank.
15

--------------------------------------------------------------------------------

2.7 LIBOR Provisions.  The following special provisions relate to LIBOR Rate
Loans and, as applicable, to Base Rate Loans:
(a) Limitation on Types of Loans.  Subject to the other terms and provisions of
this Agreement, all Loans hereunder shall be Base Rate Loans or LIBOR Rate
Loans; provided that, without the prior written consent of the Bank, no more
than six (6) LIBOR Rate Loan tranches may be outstanding at any time.
(b) Borrowings, Continuations and Conversions.
(i) Borrowings.  Borrowers shall give the Bank advance notice as hereinafter
provided of each borrowing hereunder, which shall specify (i) the aggregate
amount of such borrowing, (ii) the date (which shall be a Business Day) of the
Loans to be borrowed, (iii) whether the borrowing is a Base Rate Loan or a LIBOR
Rate Loan, and (iv) the duration of the Interest Period for each LIBOR Rate
Loan.
(ii) Minimum Amounts.  Base Rate Loan borrowings shall have no limitation on the
minimum amount thereof; however, all LIBOR Rate Loans shall be in amounts of at
least $500,000.00 or any whole multiple of $100,000.00 in excess thereof.
(iii) Notices.  All borrowings and conversions shall require advance written
notice to the Bank in the form of Exhibit A via facsimile or otherwise (or
telephonic notice promptly confirmed by such a written notice), which in each
case shall be irrevocable, from Borrowers to be received by the Bank not later
than (i) 11:00 a.m. Oklahoma City, Oklahoma time two (2) Business Days prior to
the date of each LIBOR Rate Loan borrowing, continuation or conversion, and (ii)
1:00 p.m. Oklahoma City, Oklahoma time one (1) Business Day prior to the date of
each Base Rate Loan borrowing.
(iv) Continuation Options.  Subject to the provisions made in this Section
2.6(b)(iv), Borrowers may elect to continue all or any part of any LIBOR Rate
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.6(b)(iii) to the Bank of such
election, specifying the amount of such Loan to be continued and the Interest
Period so designated.  In the absence of such a timely and proper election,
Borrowers shall be deemed to have elected to continue the then expiring Interest
Period (i.e., the same Interest Period designated or otherwise in effect during
the immediately preceding LIBOR Rate Loan tranche expiring).  All or any part of
any LIBOR Rate Loan may be continued as provided herein, provided that (i) any
continuation of any such Loan shall be (as to each Loan as continued for an
applicable Interest Period) in amounts of at least $500,000.00 or any whole
multiple of $100,000.00 in excess thereof and (ii) no Event of Default shall
have occurred and be continuing.  If an Event of Default shall have occurred and
be continuing, each LIBOR Rate Loan shall be converted to an Base Rate Loan on
the last day of the Interest Period applicable thereto.
16

--------------------------------------------------------------------------------

(v) Conversion.  Subject to the provisions made in this Section 2.6(b)(v),
Borrowers may elect to convert all or any part of any Base Rate Loan at any time
and from time to time to a LIBOR Rate Loan by giving advance notice as provided
in Section 2.6(b)(iii) above to the Bank of such election.  All or any part of
any outstanding Loan may be converted as provided herein, provided that (i) any
conversion of any permitted Base Rate Loan into a LIBOR Rate Loan shall be (as
to each such Loan into which there is a conversion for an applicable Interest
Period) in amounts of at least $500,000.00 or any whole multiple of $100,000.00
in excess thereof and (ii) no Default shall have occurred and be continuing.  If
an Event of Default shall have occurred and be continuing, no permitted Base
Rate Loan may be converted into a LIBOR Rate Loan.
(vi) Advances.  Subject to Borrowers’ timely notice of borrowing pursuant to
Section 2.6(b)(iii) above, not later than 2:00 o’clock p.m., Oklahoma City,
Oklahoma time, on the appropriate date for the Loan, and the absence of any
Default or Deficiency, the Bank shall make available to Borrowers the amount of
the Loan to be made by it on such date, to a deposit account as directed by
Borrowers.
2.8 Conclusions.  Determinations and allocations by the Bank for purposes of
Section 2.9 through 2.13, inclusive, shall be conclusive except in cases of
manifest error, provided that such determinations and allocations are made on a
reasonable basis.
2.9 Limitation on LIBOR Loans.  Anything herein to the contrary notwithstanding,
if, on or prior to the determination of any LIBOR Rate for any designated
Interest Period for a LIBOR Rate Loan request the Bank reasonably determines in
good faith that quotations of interest rates for the relevant deposits referred
to in the definition of “LIBOR Rate” are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Rate Loans as provided herein, then the Bank shall give
Borrowers prompt written notice thereof, and so long as such condition remains
in effect, the Bank shall be under no obligation to make additional or other
LIBOR Rate Loans.
2.10 Illegality.  Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for the Bank to honor its obligation to make or
maintain LIBOR Rate Loans hereunder, then the Bank shall promptly notify
Borrowers thereof and the Bank’s obligation to make LIBOR Rate Loans shall be
suspended until such time as the Bank may again make and maintain LIBOR Rate
Loans (in which case the provisions of Section 2.11 shall be applicable).
2.11 Base Rate Loans Pursuant to Sections 2.9 and 2.10.  If the obligation of
the Bank to make LIBOR Rate Loans shall be suspended pursuant to Section 2.9 or
2.10 (“Affected Loans”), all Affected Loans which would otherwise be made by the
Bank shall be made instead as Base Rate Loans (and, if an event referred to in
Section 2.10 has occurred and the Bank so requests by notice to Borrowers, all
Affected Loans of the Bank then outstanding shall be automatically converted
into Base Rate Loans on the date specified by the Bank in such notice) and, to
the extent that Affected Loans are so made as (or converted into) Base Rate
Loans, all
17

--------------------------------------------------------------------------------

payments of principal which would otherwise be applied to the Bank’s Affected
Loans shall be applied instead to its Base Rate Loans, if any.
2.12 Compensation.  Borrowers shall pay to the Bank within thirty (30) days of
receipt of written request of the Bank (which request shall set forth, in
reasonable detail, the basis for requesting such amounts and which shall be
conclusive and binding for all purposes provided that such determinations are
made on a reasonable basis, except in cases of manifest error), such amount or
amounts as shall reimburse the Bank for any actual out of pocket loss, cost,
expense or liability which the Bank determines are attributable to:
(a) any payment, prepayment or conversion of a LIBOR Rate Loan properly made by
the Bank or Borrowers for any reason (including, without limitation, the
acceleration of the Loans pursuant to Article VIII) on a date other than the
last day of the Interest Period for such Loan; or
(b) any failure by Borrowers for any reason (including but not limited to, the
failure of any of the conditions precedent specified in Article IV to be
satisfied) to borrow, continue or convert a LIBOR Rate Loan from the Bank on the
date for such borrowing or conversion specified in the relevant notice given
pursuant to Section 2.7(b)(iii).
Without limiting the effect of this Section 2.12, such breakage and other
similar compensation shall include the Bank’s standard breakage administration
fee.  Without limiting the effect of the preceding sentence, such compensation
shall include an amount equal to the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount so paid, prepaid or
converted or not borrowed for the period from the date of such payment,
prepayment or conversion or failure to borrow to the last day of the Interest
Period for such Revolver Loan (or, in the case of a failure to borrow, the
Interest Period for such Revolver Loan which would have commenced on the date
specified for such borrowing) at the applicable rate of interest for such
Revolver Loan provided for herein over (ii) the interest component of the amount
Bank would have bid in the London interbank market for Dollar deposits of
leading banks in amounts comparable to such principal amount and with maturities
comparable to such period (as reasonably determined by Bank).
2.13 Collateral Borrowing Base.  Borrowers will not request, nor will they
accept, the proceeds of any Revolver Loan or advance under the Revolver Note at
any time when the amount thereof, together with the sum of the outstanding and
unpaid principal amount of the Revolver Note plus the Letter of Credit Exposure
exceeds the Collateral Borrowing Base.  As used in this Agreement, the term
“Collateral Borrowing Base” shall mean the Collateral Borrowing Base as
determined in accordance with the provisions of Article IV of this Agreement.
2.14 Variance from Collateral Borrowing Base. Any Revolver Loan advance shall be
conclusively presumed to have been made to Borrowers by Bank under the terms and
provisions hereof and shall be secured by all of the Collateral and security
described or referred to herein or in the Mortgage, whether or not such loan
conforms in all respects to the terms and provisions
18

--------------------------------------------------------------------------------

 
hereof.  If Bank should (for the convenience of Borrowers or for any other
reason) make loans or advances which would cause the unpaid principal amount of
the Revolver Note plus outstanding and unfunded Letters of Credit to exceed the
amount of the applicable Collateral Borrowing Base, no such variance, change or
departure shall prevent any such loan or loans from being secured by the
Collateral and the security created or intended to be created herein or in the
Security Instruments.  The Collateral Borrowing Base shall not in any manner
limit the extent or scope of the Collateral and security granted for the
repayment of the Revolver Note (or any other Indebtedness) or limit the amount
of indebtedness under the Revolver Note (or any other Indebtedness) to be
secured.


2.15 Late Fee.  Any principal or interest due under this Agreement, the Revolver
Note, or any other Loan Document which is not paid within 10 days after its due
date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest.  Borrowers agree to pay and stipulates that
five percent (5.00%) of the total payment due in a reasonable amount for a late
payment charge.  Borrowers shall pay the late payment charge upon demand by the
Bank or, if billed, within the time specified, and in immediately available
funds, US Dollars.


2.16 Authorization for Direct Payments (ACH Debits).  To effectuate any payment
due under the Agreement, the Revolver Note or any other Loan Document, Borrowers
hereby authorize the Bank to initiate debit entries to their operating account
at the Bank and to debit the same to such account.  This authorization to
initiate debit entries shall remain in full force and effect until the Bank has
received written notification of its termination in such time and in such manner
as to afford the Bank a reasonable opportunity to act on it.  Borrowers
represent that Borrowers are and will be, respectively, the owners of all funds
in such account.  Borrowers acknowledge: (1) that such debit entries may cause
an overdraft of such account which may result in the Bank’s refusal to honor
items drawn on such account until adequate deposits are made to such account;
(2) that the Bank is under no duty or obligation to initiate any debit entry for
any purpose; and (3) that if a debit is not made because the above-referenced
account does not have a sufficient available balance, or otherwise, the payment
may be late or past due.


2.17 Loan Origination Fees. Borrowers shall pay to the Bank on the Closing Date,
as a non-refundable and fully earned loan facility origination fee for the
initial Revolver Commitment Amount in an amount equal to 30 basis points (0.30%)
thereon (initially $60,000.00), thereafter a fully earned and non-refundable
loan facility origination fee equal to 30 basis points (0.30%) on any excess of
the Revolver Commitment Amount made available hereunder above the initial
Revolver Commitment Amount ($20,000,000.00), all in immediately available funds
concurrent with the closing of such increase(s).
2.18 Payment of Fees.  All fees payable under Sections 2.4, 2.5, 2.15, and 2.17
above shall be paid on the dates due, in immediately available funds, US
Dollars, to the Bank and shall be fully earned and non refundable under any
circumstances.
2.19 Capital Adequacy and Additional Costs.
(a) Bank Costs.  Borrowers shall pay directly to Bank from time to time on
request such amounts as Bank may determine to be necessary to compensate Bank or
its
19

--------------------------------------------------------------------------------

parent or holding company for any costs which it determines are attributable to
the maintenance by the Bank or its parent or holding company, pursuant to any
Governmental Requirement, of capital in respect of its Revolver Commitment or
making, funding or maintaining any Revolver Loans or Letters of Credit (such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of Bank or its parent or holding company
to a level below that which the Bank or its parent or holding company could have
achieved but for such Governmental Requirement).  Bank will notify Borrowers
that it is entitled to compensation pursuant to this Section 2.19(a) as promptly
as practicable after it determines to request such compensation.
(b) Conclusions.  Determinations and allocations by Bank for purposes of this
Section 2.19 shall be conclusive, provided that such determinations and
allocations are made on a reasonable basis.
(c) LIBOR Regulations.  Borrowers shall pay directly to Bank from time to time
such amounts as Bank may determine to be necessary to compensate Bank for any
costs which it determines are attributable to its making or maintaining of any
LIBOR Rate Loans or issuing or participating in Letters of Credit hereunder or
its obligation to make any LIBOR Rate Loans or issue or participate in any
Letters of Credit hereunder, or any reduction in any amount receivable by the
Bank hereunder in respect of any of such LIBOR Rate Loans, Letters of Credit or
such obligation (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
which: (i) changes the basis of taxation of any amounts payable to Bank under
this Agreement or any Revolver Note in respect of any of such LIBOR Rate Loans
or Letters of Credit (other than taxes imposed on the overall net income of Bank
for any of such LIBOR Rate Loans by the jurisdiction in which Bank  has its
principal office); or (ii) imposes or modifies any reserve, special deposit,
minimum capital, capital ratio or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of such Bank, or the Revolver Commitment or Loans of Bank or the
LIBOR interbank market; or (iii) imposes any other condition affecting this
Agreement or any Note (or any of such extensions of credit or liabilities) or
Bank’s Revolver Commitment or Loans.  Bank will notify Borrowers of any event
occurring after the Closing Date which will entitle Bank to compensation
pursuant to this Section 2.19(c) as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation.  If Bank requests
compensation from Borrowers under this Section 2.19(c), Borrowers may, by notice
to Bank, suspend the obligation of Bank to make additional Loans of the type
with respect to which such compensation is requested until the Regulatory Change
giving rise to such request ceases to be in effect (in which case the provisions
of Section 2.11 shall be applicable).
(d) Regulatory Change.  Without limiting the effect of the provisions of Section
2.19(c), in the event that at any time (by reason of any Regulatory Change or
any other circumstances arising after the Closing Date affecting (A) Bank, (B)
the LIBOR interbank market or (C) Bank’s position in such market), the
LIBOR-Rate, as determined in good faith by Bank, will not adequately and fairly
reflect the cost to the Bank of funding its LIBOR Rate Loans, then, if the Bank
so elects, by notice to Borrowers, the
20

--------------------------------------------------------------------------------

obligation of to make additional LIBOR Rate Loans shall be suspended until such
Regulatory Change or other circumstances ceases to be in effect (in which case
the provisions of Section 2.11 shall be applicable).
(e) Capital Adequacy.  Without limiting the effect of the foregoing provisions
of this Section 2.19 (but without duplication), Borrowers shall pay directly to
Bank from time to time on request such amounts as Bank may reasonably determine
to be necessary to compensate Bank or its parent or holding company for any
costs which it determines are attributable to the maintenance by the Bank or its
parent or holding company, pursuant to any Governmental Requirement following
any Regulatory Change, of capital in respect of its Revolver Commitment, its
Revolver Note, or its Revolver Loans or any interest held by it in any Letter of
Credit, such compensation to include, without limitation, an amount equal to any
reduction of the rate of return on assets or equity of Bank or its parent or
holding company to a level below that which Bank or its parent or holding
company could have achieved but for such Governmental Requirement.  Bank will
notify Borrowers that it is entitled to compensation pursuant to this Section
2.19(e) as promptly as practicable after it determines to request such
compensation.
(f) Compensation Procedure.  Bank notifying Borrowers of the incurrence of
Additional Costs under this Section 2.19 shall in such notice to Borrowers set
forth in reasonable detail the basis and amount of its request for
compensation.  Determinations and allocations by the Bank for purposes of this
Section 2.19 of the effect of any Regulatory Change pursuant to Section 2.19(c)
or (d), or of the effect of capital maintained pursuant to Section 2.19(e), on
its costs or rate of return of maintaining Revolver Loans or its obligation to
make Revolver Loans or issue Letters of Credit, or on amounts receivable by it
in respect of Revolver Loans or Letters of Credit, and of the amounts required
to compensate the Bank under this Section 2.19, shall be conclusive and binding
for all purposes, provided that such determinations and allocations are made on
a reasonable basis.  Any request for additional compensation under this Section
2.19 shall be paid by Borrowers within thirty (30) days of the receipt by
Borrowers of the notice described in this Section 2.19(f).
2.20 Proceeds of Sale of Mortgaged Property.  In the event any undivided
interest in any of the Mortgaged Property is sold and causes a Collateral
Borrowing Base Deficiency (as defined in Section 4.3 hereof), the sales proceeds
of any such sale shall be applied initially to the outstanding principal balance
of the Revolver Note, then to accrued interest under the Revolver Note;
provided, however, no such sale shall occur except as permitted in Section 6.16
hereof or in the Mortgage or without the prior written consent of the Bank, not
to be unreasonably withheld, conditioned or delayed.
 
ARTICLE III
SECURITY
3.1 Collateral.  The repayment of the Indebtedness shall be secured by the
following (the items and types of collateral described herein and/or in the
Security Instruments being collectively referred to as the “Collateral”)
pursuant to: a first mortgage/deed of trust lien in and to the Mortgaged
Property as more particularly described in one or more mortgages or deeds of
21

--------------------------------------------------------------------------------

trust dated as of the Closing Date (collectively, the “Mortgage”), which such
Mortgage covers and encumbers not less than 80% of ELLC’s currently owned
producing oil, gas and other leasehold and mineral interests, including without
limitation, those situated in the State of North Dakota.  ELLCshall execute such
financing statements, letters in lieu of production forms, assignments, notices
and other documents and instruments as shall be necessary or appropriate to
perfect the security interests thus created.  ELLChereby acknowledges that all
of the Collateral is granted to the Bank as security for the repayment of all of
the Indebtedness.  If the Revolver Note is paid in full or satisfied, but any
portion of the Indebtedness remains unsatisfied, the Bank may retain its
security interest in all of the Collateral until the remaining Indebtedness is
paid in full, even if the value of the Collateral far exceeds the amount of
Indebtedness outstanding.
3.2 Additional Properties. Bank shall have the right to a first mortgage lien
position on any and all hereafter acquired or owned producing oil and/or gas
well(s) or properties of whatever type of Borrowers that have been evaluated for
purposes of determining the Collateral Borrowing Base, even though such well(s)
or properties do not constitute Collateral or Proven Reserves as of the date of
this Agreement, including, without limitation, all newly or hereafter acquired
oil and/or gas wells or properties.  Such first mortgage lien in favor of Bank
against any such future producing well shall comply with the provisions of
Section 4.1 hereof.  In the event such additional first mortgage lien in favor
of the Bank is granted, then from the date of the granting of such first
mortgage lien, all of such additional properties will be deemed part and parcel
of the Collateral constituting security for the repayment of the Indebtedness.
3.3 Cross Default and Cross-Collateralization.  It is the express intention and
agreement of Borrowers and Bank that any and all existing and future
obligations, liabilities and indebtedness now or hereafter owing by Borrowers to
Bank (including the Revolver Note, and Letter of Credit Exposure and any Hedge
Agreement) be and continuously remain cross-defaulted and cross-collateralized
to the fullest extent permitted by applicable law with any and all other
existing or future obligations, liabilities and indebtedness of Borrowers to
Bank or of Borrowers to the Swap Counterparty.
3.4   Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other loan party to
honor all of its obligations under guaranty instrument in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 3.4 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 3.4 or
otherwise under this guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 3.4 shall remain in full force and effect until the
termination of all Swap Obligations.  Each Qualified ECP Guarantor intends that
this Section 3.4 constitute, and this Section 3.4 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other loan
party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
ARTICLE IV
COLLATERAL BORROWING BASE
22

--------------------------------------------------------------------------------

4.1 Semiannual Engineering Reports.


(a) Borrowers shall deliver to Bank at Borrowers’ cost by each August 1
(effective no earlier than July 1 of such year) and February 1 (effective no
earlier than January 1 of such year), commencing February 1, 2018, a reserve
report in form, scope, and substance acceptable to the Bank evaluating the
proven producing oil and gas reserves attributable to ELLC’s aggregate interest
in the Mortgaged Property (as defined in subsection (b) below), together with
the expenses attributable thereto.  Borrowers may prepare the February reserve
report internally, but the August reserve report must be prepared by a reputable
independent petroleum engineer acceptable to the Bank.  The reserve reports
shall be accompanied by such other information as shall be reasonably requested
by Bank in order for it to make its independent determination of the Collateral
Borrowing Base, and by a certificate of ELLC certifying that ELLC has good and
defensible title to the Mortgaged Property valued and that payments are being
received from purchasers of production with respect to said interests except for
payments suspended for valid reasons.


(b) The term “Mortgaged Property” shall refer only to such properties covered by
the Mortgage (or a supplemental mortgage or deed of trust, duly executed,
acknowledged and delivered by ELLC to the Bank in form satisfactory to counsel
for the Bank) and which properties are, at the time:


(i) Particularly and adequately described under the Mortgage or other
supplemental mortgage or deed of trust;


(ii) Completed or developed (in the case of oil and gas leases) to the extent
that value is being assigned to them by the Bank in connection with such
evaluation and the Bank has determined that such properties are capable of
producing oil and gas in commercial quantities; and


(iii) Approved as to title to the satisfaction of the Bank.
(c) ELLC agrees that the Bank shall be entitled at all times to have the
“Mortgaged Property”, as encumbered by the Mortgage or supplemental mortgages or
deeds of trust, constitute an aggregate value equal to a percentage (initially
set at eighty percent (80%) but subject to adjustment by the Bank from time to
time due to changes implemented in the Bank’s energy lending criteria and
policies) of the aggregate value of ELLC’s Proven Reserves.  For the purpose of
determining the Collateral Borrowing Base and compliance herewith, the term
“Proven Reserves”, in addition to properties that qualify as “Mortgaged
Property” pursuant to the criteria hereof, shall refer only to such other oil
and gas mining, mineral and/or leasehold working interests of ELLC, if any, that
satisfy the criteria of clauses (ii) and (iii) of subsection 4.1(b) above in all
respects.


4.2 Redetermination of Collateral Borrowing Base.  At any time after thirty (30)
days of the receipt of the required reserve reports, and in no event later than
each August 31 and February 28 (commencing February 28, 2018) (each being a
“Redetermination Date”) the Bank shall (i) make a good faith determination of
the present worth using such pricing and discount
23

--------------------------------------------------------------------------------

factor (in no event shall the present worth be discounted by a factor less than
nine percent (9.0%)) and advance rate as it deems appropriate pursuant to the
Bank’s then applicable energy lending and engineering policies (consistently
applied), procedures and pricing parameters, of the future net revenue estimated
by the Bank to be received by Borrowers from not less than eighty percent (80%)
of the oil and gas wells/properties so evaluated and attributable to ELLC,
multiplied by a percentage then determined by the Bank in good faith to be
appropriate on the basis of the Bank’s then applicable energy lending criteria,
and (ii) promptly report in writing to ELLC such sum of the evaluation by the
Bank of such evaluated oil and gas properties (the “Collateral Borrowing Base”).
In addition to the scheduled semi-annual Collateral Borrowing Base
redeterminations, the Bank shall have the right to require additional Collateral
Borrowing Base redeterminations at any time, but not more frequently than
quarterly, including acquisitions or permitted sales of oil and gas leasehold
producing properties included in the most recent Collateral Borrowing Base
redetermination.  The initial Collateral Borrowing Base is stipulated to be
$30,000,000.00 as of the Closing Date. The good faith determinations of the Bank
in such respects shall be conclusive (except in the case of manifest error). 
Determinations of the Collateral Borrowing Base shall initially be completed by
the Bank on a 12 month roll forward basis; provided that, Bank may modify this
approach from time to time consistent with its then applicable energy lending
policies (consistently applied).


4.3 Collateral Borrowing Base Deficiency.  Should the sum of the (i) unpaid
outstanding principal balance of the Revolver Note at any time prior to maturity
plus all other Indebtedness be greater than the Collateral Borrowing Base in
effect at such time (a “Deficiency”), Bank may notify Borrowers in writing of
the deficiency.  Within fifteen (15) days from and after the date of any such
deficiency notice Borrowers shall notify Bank in writing of its election to:


(a) Make a prepayment upon the Revolver Note in an amount sufficient to reduce
the aggregate unpaid principal amount outstanding on the Revolver Note plus all
other Indebtedness to an amount equal to or less than the amount of the
Collateral Borrowing Base;


(b) Make mandatory equal monthly principal payments on the Revolver Note due on
the next five (5) successive monthly payment due dates on the Revolver Note in
an aggregate amount that will reduce the aggregate outstanding principal balance
of the Revolver Note plus all other Indebtedness to the projected Collateral
Borrowing Base as of the next immediate semi-annual redetermination thereof in
accordance with the provisions of Section 4.2 hereof; or


(c) Execute and deliver to Bank one or more supplemental mortgages, deeds of
trust, security agreements or pledges encumbering other properties or assets in
form and substance satisfactory to Bank and its counsel as additional security
for the Revolver Note (and all other Indebtedness) to the extent such properties
are acceptable to Bank and of such value, as determined by Bank, that the
aggregate principal balance of the Revolver Note plus all other Indebtedness
will not exceed the Collateral Borrowing Base
24

--------------------------------------------------------------------------------

in conformance with Bank’s then applicable energy lending and
engineering/evaluation policies and procedures.


If Borrowers shall have elected to make a prepayment on the Revolver Note under
Section 4.3(a) or 4.3(b) hereof, such prepayment, or the first installment of
such prepayment, shall be due within fifteen (15) days after Borrowers shall
have notified Bank of such election, and the prepayment shall be applied as
mandatory principal prepayments of the Revolver Note. If Borrowers shall have
elected to make installment payments to eliminate the deficiency under Section
4.3(b) hereof, then, until such deficiency is extinguished, any principal
amounts outstanding on the Revolver Note shall bear interest at the then
applicable contract rate of interest accruing on the Revolver Note plus two
hundred additional basis points (2.0%).  If Borrowers shall elect to execute and
deliver one or more supplemental oil and gas mortgages and deeds of trust to
Bank under Section 4.3(c) hereof, Borrowers shall provide Bank with descriptions
of the additional properties to be mortgaged (together with any title due
diligence data and information, current valuations and engineering reports
applicable thereto which may be requested by Bank) at the time of ELLC’s notice
of such election and shall execute, acknowledge and deliver to Bank the
appropriate supplemental mortgages and deeds of trust in recordable form within
ten (10) days after such collateral documents shall be tendered to Borrowers by
Bank for execution, all in compliance with the provisions of clauses (i), (ii)
and (iii) of subsection 4.1(b) above.  Borrowers may, subject to Bank’s prior
written consent, utilize a combination of the approaches set forth in this
Section 4.3 to address a Deficiency.
ARTICLE V
CONDITIONS PRECEDENT TO REVOLVER LOANS
5.1 Conditions Precedent to Revolver Loan.  The obligation of the Bank to
establish the Revolver Commitment and to make Revolver Loan advances, including
the initial Revolver Loan advance hereunder, and to issue Letters of Credit, are
subject to the satisfaction of all of the following conditions on or prior to
the Closing Date (in addition to the other terms and conditions set forth
herein):
(a) No Default.  There shall exist no Default or Event of Default on the Closing
Date.
(b) Representations and Warranties.  The representations, warranties and
covenants set forth in Articles VI and VII shall be true and correct on and as
of the Closing Date, with the same effect as though made on and as of the
Closing Date.
(c) Certificate.  Borrowers shall have delivered to Bank a Certificate, dated as
of the Closing Date, and signed by the members and managers of the GP certifying
(i) to the matters covered by the conditions specified in Subsections (a) and
(b) of this Section 5.1, (ii) that Borrowers have performed and complied with
all agreements and conditions required to be performed or complied with by them
prior to or on the Closing Date, (iii) to the name and signature of the duly
elected or designated company representative authorized to execute and deliver
the Loan Documents and any other documents, certificates or writings and to
borrow under this Agreement, and (iv) to such other
25

--------------------------------------------------------------------------------

matters in connection with this Agreement which Bank shall determine to be
advisable.  Bank may conclusively rely on such Certificate until it receives
notice in writing to the contrary.
(d) Proceedings.  On or before the Closing Date, all limited partnership
proceedings of ELP and company proceedings of ELLC and of the GP, respectively,
shall be taken in connection with the transactions contemplated by the Loan
Documents and shall be satisfactory in form and substance to Bank and its
counsel.  Bank shall have received certified copies, in form and substance
satisfactory to Bank and its counsel, of each of the Borrowers and of the GP’s
charter and organizational documents, together with a currently issued good
standing certificate of each of the Borrowers and of GP from its state of
organization and from such other jurisdictions in which Borrowers’ (or either of
them) or GP’s qualification as a foreign partnership or foreign limited
liability company is required by applicable law.
(e) Loan Documents/Security Instruments.  Borrowers shall have delivered to the
Bank the Revolver Loan Agreement, and the Security Instruments (only signed by
ELLC), appropriately executed by all parties, witnessed and acknowledged to the
satisfaction of the Bank and dated as of the Closing Date, together with such
financing statements, and other documents as shall be necessary and appropriate
to perfect the Bank’s security interests in the Collateral covered by said
Security Instruments.
(f) Revolver Note.  Borrowers shall have delivered the Revolver Note to the
order of the Bank, appropriately executed.
(g) Mortgage.   ELLC shall have executed and delivered the Mortgage to the Bank
in multiple recordable form counterparts as reasonably required by the Bank.
(h) ISDA Agreement.  Borrowers shall have executed and delivered any applicable
ISDA Agreement to the Swap Counterparty, if any, in counterparts as reasonably
required by the Swap Counterparty.
(i) Intercreditor Agreement.  Borrowers shall have delivered any applicable
Intercreditor Agreement to the Bank in counterparts as reasonably required by
the Bank and the Swap Counterparty.
(j) Title.  Borrowers shall have provided the Bank with evidence satisfactory to
the Bank and its legal counsel that Borrowers have valid, defensible,
unencumbered title to the Collateral, including (without limitation) title
reports, title opinions (division order or otherwise regarding the Mortgaged
Property), lien releases, and such evidence as shall be reasonably required by
the Bank pertaining to all of the existing Mortgaged Property evidencing
transfer of lawful title thereto to ELLC, on behalf and for  ELLC with all
equitable interests therein fully vested in ELLC for all purposes.
(k) Payoff; Lien Releases; UCC Terminations; Other Information.  The Bank shall
have received such other information, documents and assurances as shall be
reasonably requested by the Bank, including (i) acceptable documentation
evidencing the pay off in full of any amounts owed by Borrowers to any existing
lender, (ii) as
26

--------------------------------------------------------------------------------

applicable, executed and recordable mortgage lien releases and UCC termination
statements from any such lender regarding the Mortgaged Property, and (iii) such
other information with respect to the Mortgaged Property of Borrowers as shall
be reasonably requested by the Bank.
(l) UCC Searches/Other Information.  Bank shall have a certified UCC search
covering Borrowers, as debtor, from the central filing office of the State of
Delaware and such other jurisdictions as the Bank reasonably deems necessary or
appropriate, and the Bank shall receive such other information, certificates
(including a current good standing certificate issued by the Delaware Secretary
of State as to Borrowers’ status in Delaware), resolutions, documents and
assur-ances as Bank shall reasonably request.
5.2 Conditions to All Extensions of Credit.  The obligation of the Bank to make
any Revolver Loan or issue any letters of credit hereunder (including the
initial Revolver Loan advance to be made hereunder) is subject to the
satisfaction of the following additional conditions precedent on the date of
making such Revolver Loan advance or issuing such letter of credit (in each
case, in addition to the conditions set forth in Section 5.1 above, and in
Article II):
a Representations and Warranties.  The representations and warranties made by
Borrowers herein and in any other Loan Document or which are contained in any
certificate furnished at any time under or in connection herewith shall (i) on
and as of the date of making the initial Revolver Loan advance, be true and
correct and (ii) on and as of the date of making each other Revolver Loan
advance or issuing a letter of credit, be true and correct in all material
respects on as if made on and as of the date of such extension or such request,
as applicable (except for those which expressly relate to an earlier specified
date and except that any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, such representations and warranties shall be true and correct in
all respects).
b No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Revolver
Loan advance or Letter of Credit issuance to be made on such date and the
application of the proceeds thereof unless such Default or Event of Default
shall have been waived in accordance with this Agreement.
c Bankruptcy or Insolvency.  No Bankruptcy Event shall have occurred by or with
respect to either of the Borrowers or GP.
d No Material Adverse Effect.  No circumstance, event or condition shall have
occurred or be existing which would reasonably be expected to have a Material
Adverse Effect.
Each request for a Revolver Loan advance or Letter of Credit issuance (including
extensions and conversions) and each acceptance by Borrowers of a Revolver Loan
advance or Letter of Credit issuance (including extensions and conversions)
shall be deemed to constitute a representation and warranty by Borrowers as of
the date of such Revolver Loan advance or Letter of Credit
27

--------------------------------------------------------------------------------

issuance that the applicable conditions in subsections (a), (b), (c) and (d) of
this Section 5.2 have been satisfied.
ARTICLE VI
COVENANTS
Borrowers covenant and agree with the Bank that from the date hereof and so long
as this Agreement is in effect (by extension, amendment or otherwise) and until
payment in full of all Indebtedness and the performance of all other obligations
of Borrowers under this Agreement, unless the Bank shall otherwise consent in
writing:
6.1 Payment of Taxes and Claims. Borrowers will pay and discharge or cause to be
paid and discharged all Taxes imposed upon the income or profits of Borrowers or
upon the property, real, personal or mixed, or upon any part thereof, belonging
to Borrowers before the same shall be in default, and all lawful claims for
labor, rentals, materials and supplies which, if unpaid, might become a Lien
upon its property or any part thereof; provided however, that Borrowers shall
not be required to pay and discharge or cause to be paid or discharged any such
Tax, assessment or claim so long as the validity thereof shall be contested in
good faith by appropriate proceedings, and adequate book reserves shall be
established with respect thereto, and Borrowers shall pay such Tax, charge or
claim before any property subject thereto shall become subject to execution.
6.2 Maintenance of Legal Existence.  Borrowers will do or cause to be done all
things necessary to preserve and keep in full force and effect its company
existence, rights and franchises and will continue to conduct and operate its
business substantially as being conducted and operated presently.  Borrowers
will become and remain qualified to conduct business in each jurisdiction where
the nature of the business or ownership of property by Borrowers may require
such qualification.
6.3 Preservation of Property.  Borrowers will at all times maintain, preserve
and protect all franchises and trade names and keep all the remainder of their
properties which are used or useful in the conduct of its businesses whether
owned in fee or otherwise, or leased, in good repair and operating condition;
from time to time make, or cause to be made, all needful and proper repairs,
renewals, replacements, betterments and improvements thereto so that the
business carried on in connection therewith may be properly conducted at all
times; and comply with all material leases to which a Borrower is a party or
under which a Borrower occupies property so as to prevent any material loss or
forfeiture thereunder.
6.4 Insurance.  To the extent customary in the oil and gas industry for
similarly situated leasehold owners and producers, Borrowers will keep or cause
to be kept (whether Borrowers or, if applicable, the operator of the Proven
Reserves), adequately insured by financially sound and reputable insurers
Borrowers’ property of a character usually insured by businesses engaged in the
same or similar businesses, including the Collateral casualty/hazard insurance
and business interruption insurance.  Upon written demand by Bank any insurance
policies covering the Collateral shall be endorsed to provide for payment of
losses to Bank as its interest may appear, to provide that such policies may not
be canceled, reduced or affected in any
28

--------------------------------------------------------------------------------

manner for any reason without thirty (30) days prior notice to Bank, and to
provide for any other matters which Bank may reasonably require.  Borrowers
shall at all times maintain or, where applicable, cause the operators of the
Proven Reserves to maintain adequate insurance, by finan-cially sound and
reputable insurers, including without limitation, the following coverage’s: (i)
insurance against damage to persons and property, including comprehensive
general liability, worker’s compensation and automobile liability, and (ii)
insurance against sudden and accidental environmental and pollution hazards and
accidents that may occur on the Mortgaged Property.  Borrowers shall annually
furnish to the Bank reasonable evidence of its compliance with the requirements
of this Section 6.4 within fifteen (15) days of renewal of the insurance
required hereby.
6.5 Compliance with Applicable Laws.  Borrowers will comply with the material
requirements of all applicable Laws including with limitation, Occupational
Safety and Health Administration (OSHAWA) provisions, rules, regulations and
orders of any Tribunal and obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business.
6.6 Financial Statements and Reports.
(a) Quarterly Financial Statements.  As soon as practicable after the end of
every fiscal quarter of Borrowers other than and except only for the fourth
(4th) and final fiscal quarter of each fiscal year, and in any event within
sixty (60) days thereafter, Borrowers shall furnish to the Bank the following
internally prepared financial statements, on a sound accounting basis in
accordance with GAAP, consistently applied:
(i) A balance sheet of Borrowers at the end of such period, and
(ii) A statement of income of Borrowers for such period with year-to-date
earnings, setting forth in each case in comparative form the figures for the
previous fiscal year, if applicable, all in reasonable detail.
The preparer of the financial reports (the President or Chief Financial Officer
or Manager of Borrower) shall execute and deliver to the Bank a quarterly
compliance certification in the form of Exhibit B annexed hereto, including that
he/she has obtained no knowledge of any Event of Default or Default as defined
herein, or, if any Event of Default or Default existed or exists, specifying the
nature and period of existence thereof and that the each of Borrowers is in
compliance with all covenants, warranties, and representations set forth herein,
including the financial covenant of Section 6.28.
 (b) Annual Financial Statements.  Within one hundred twenty (120) days of the
end of the calendar year, Borrowers shall provide the Bank with their annual,
financial statements audited by an outside firm of CPAs reasonably acceptable to
the Bank, prepared on a sound accounting basis in accordance with GAAP,
consistently applied (including balance sheets and income statements) signed by
the chief financial officer of each Borrower (including the information in
Section 6.6(a) (i) and (ii), respectively, above for such entire applicable
fiscal year period).  The annual financial
29

--------------------------------------------------------------------------------

statements shall be delivered together with a compliance certificate
substantially in the form set forth in in Exhibit B.
(c) Tax Returns.  Annually, on or before the extended date such returns are due,
Borrowers shall provide the Bank with their tax returns.
(d) Hedge Reports.  As soon as available on a quarterly basis and no later than
30 days after the end of each calendar quarter, quarterly trading statements,
setting forth as of the last Business Day of such prior calendar quarter end, a
summary of its hedging positions, if any, under all Risk Management Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) of Borrowers, identifying such matters as the type, term
effective date, termination date and notional principal amounts or volumes, the
hedged price(s), interest rate(s) or exchange rate(s), as applicable, and any
new credit support agreements relating thereto not previously disclosed to the
Bank.
(e) Lease Operating Statements.  As soon as available, and in any event no later
than 60 days after the end of each calendar quarter, a comprehensive net lease
operating statement for such fiscal quarter in form and scope reasonably
acceptable to the Bank.
6.7 Environmental Covenants.  Except as commonly occurring in the normal and
customary oil and gas exploration activities from time to time, Borrowers will
immediately notify the Bank of and provide the Bank with copies of any
notifications of discharges or releases or threatened releases or discharges of
a Polluting Substance on, upon, into or from the Collateral which are given or
required to be given by or on behalf of Borrowers to any federal, state or local
Tribunal if any of the foregoing may materially and adversely affect Borrowers
or any part of the Collateral, and such copies of notifications shall be
delivered to the Bank at the same time as they are delivered to the Tribunal. 
Borrowers further agree promptly to undertake and diligently pursue to
completion any prudent, legally required or authorized remedial containment and
cleanup action in the event of any release or discharge or threatened release or
discharge of a Polluting Substance on, upon, into or from the Collateral.  At
all times while owning and operating the Collateral, Borrowers will maintain and
retain complete and accurate records of all releases, discharges or other
disposal of Polluting Substances on, onto, into or from the Collateral,
including, without limitation, records of the quantity and type of any Polluting
Substances disposed of on or off the Collateral.
6.8  Environmental Indemnities.  Borrowers hereby agree to indemnify, defend and
hold harmless the Bank and each of its officers, directors, employees, agents,
consultants, attorneys, contractors and each of its affiliates, successors or
assigns, or transferees from and against, and reimburse said Persons in full
with respect to, any and all out of pocket loss, liability, damage, fines,
penalties, costs and expenses, of every kind and character, including reasonable
attorneys’ fees and court costs, known or unknown, fixed or contingent,
occasioned by or associated with any claims, demands, causes of action, suits
and/or enforcement actions, including any administrative or judicial
proceedings, and any remedial, removal or response actions ever asserted,
threatened, instituted or requested by any Persons, including any Tribunal,
30

--------------------------------------------------------------------------------

arising out of or related to:  (a) the breach of any representation or warranty
of Borrowers contained in Section 7.16 set forth herein; (b) the failure of
Borrowers to perform any of their covenants contained in Section 6.7 herein; (c)
the ownership, construction, occupancy, operation, use of the Collateral prior
to the earlier of the date on which (i) the Indebtedness and obligations secured
hereby have been paid and performed in full and the Security Instruments have
been released, or (ii) the Collateral has been sold by the Bank following the
Bank’s ownership of the Collateral by way of foreclosure of the Liens granted
pursuant hereto, deed in lieu of such foreclosure or otherwise (the “Release
Date”); provided, however, this indemnity shall not apply with respect to
matters caused by or arising solely from the Bank’s activities during any period
of time the Bank acquires ownership of the Collateral or otherwise to the extent
caused by the Bank’s gross negligence or willful misconduct.
The indemnities contained in this Section 6.8 apply, without limitation, to any
violation on or before the Release Date of any Environmental Laws and any
liability or obligation relating to the environmental conditions on, under or
about the Collateral on or prior to the Release Date (including, without
limitation:  (a) the presence on, upon or in the Collateral or release,
discharge or threatened release on, upon or from the Collateral of any Polluting
Substances generated, used, stored, treated, disposed of or otherwise released
prior to the Release Date, and (b) any and all damage to real or personal
property or natural resources and/or harm or injury including wrongful death, to
persons alleged to have resulted from such release of any Polluting Substances
regardless of whether the act, omission, event or circumstances constituted a
violation of any Environmental Law at the time of its existence or occurrence). 
The term “release” shall have the meaning specified in CERCLA/SARA and the terms
“stored,” “treated” and “disposed” shall have the meanings specified in
RCRA/HSWA; provided, however, any broader meanings of such terms provided by
applicable laws of the States where the Collateral is located.
The provisions of this Section 6.8 shall be in addition to any other obligations
and liabilities Borrowers may have to the Bank at common law and shall survive
the Release Date and shall continue thereafter in full force and effect.
The Bank agrees that in the event that such claim, suit or enforcement action is
asserted or threatened in writing or instituted against it or any of its
officers, employers, agents or contractors or any such remedial, removal or
response action is requested of it or any of its officers, employees, agents or
contractors for which the Bank may desire indemnity or defense hereunder, the
Bank shall give written notification thereof to Borrowers.
Notwithstanding anything to the contrary stated herein, the indemnities created
by this Section 6.8 shall only apply to losses, liabilities, damages, fines,
penalties, costs and expenses actually incurred by the Bank as a result of
claims, demands, actions, suits or proceedings brought by Persons who are not
the beneficiaries of any such indemnity.  The Bank shall act as the exclusive
agent for all indemnified Persons under this Section 6.8.  With respect to any
claims or demands made by such indemnified Persons, the Bank shall notify
Borrowers within twenty (20) days after the Bank’s receipt of a writing advising
the Bank of such claim or demand.  Such notice shall identify (i) when such
claim or demand was first made, (ii) the identity of the Person making it, (iii)
the indemnified Person and (iv) the substance of such claim or demand.  Failure
by the Bank to so notify Borrowers within said ten (10) day period shall reduce
the
31

--------------------------------------------------------------------------------

amount of Borrowers’ obligations and liabilities under this Section 6.8 by an
amount equal to any damages or losses suffered by Borrowers resulting from any
prejudice caused Borrowers by such delay in notification from the Bank.  Upon
receipt of such notice, Borrowers shall have the exclusive right and obligation
to contest, defend, negotiate or settle any such claim or demand through counsel
of its own selection (but reasonably satisfactory to the Bank) and solely at
Borrowers’ own cost, risk and expense; provided, that the Bank, at its own cost
and expense shall have the right to participate in any such contest, defense,
negotiations or settlement.  The settlement of any claim or demand hereunder by
Borrowers may be made only upon the prior approval of the Bank of the terms of
the settlement, which approval shall not be unreasonably withheld, conditioned
or delayed.
6.9 Notice of Default.  Within five (5) Business Days after any officer or
Manager becoming aware of any condition or event which constitutes an Event of
Default or Default or any default or event of default under any other loan,
mortgage, financing or security agreement, Borrowers will give the Bank a
written notice thereof specifying the nature and period of existence thereof and
what actions, if any, Borrowers are taking and proposes to take with respect
thereto.
6.10 Notice of Litigation.  Within five (5) Business Days after becoming aware
of the existence of any action, suit or proceeding at law or in equity before
any Tribunal, an adverse outcome in which would (i) materially impair the
ability of Borrowers to carry on their businesses substantially as now
conducted, (ii) materially and adversely affect the condition (financial or
otherwise) of Borrowers, or (iii) result in monetary damages in excess of
$100,000, Borrowers will give the Bank a written notice specifying the nature
thereof and what actions, if any, Borrowers are taking and proposes to take with
respect thereto.
6.11 Notice of Claimed Default.  Within five (5) Business Days after becoming
aware that the holder of any note or any evidence of indebtedness or other
security of Borrowers has given notice or taken any action with respect to a
claimed default or event of default thereunder, if the amount of the note or
indebtedness exceeds $100,000 Borrowers will give the Bank a written notice
specifying the notice given or action taken by such holder and the nature of the
claimed default or event of default thereunder and what actions, if any,
Borrowers are taking and propose to take with respect thereto.
6.12 Change of Management/Business Purpose.  Within five (5) Business Days after
any change in officers, directors or management of Borrowers or any officer of
Borrowers holding the office of President, Borrowers shall give written notice
thereof to the Bank, together with a description of the reasons for the change
and a reasonably detailed management succession plan for the Bank’s review.
6.13 Requested Information.  With reasonable promptness, Borrowers will give the
Bank such other data and information relating to Borrowers’ organization,
financial results, and operations of the Collateral as from time to time may be
reasonably requested by the Bank.
6.14 Inspection.  Borrowers will keep complete and accurate books and records
with respect to the Collateral and its other properties, businesses and
operations and upon reasonable advance notice will permit employees and
representatives of the Bank to review, audit, inspect
32

--------------------------------------------------------------------------------

and examine the same and to make copies thereof and extracts therefrom during
normal business hours.  All such records (or accurate copies thereof if the
original records are required by law, rule, regulation or ordinance to be kept
in another location) shall be at all times kept and maintained at the offices of
Borrowers in Oklahoma City, OK and/or Richmond, Virginia.  Upon any Default or
Event of Default, Borrowers will surrender all of such records relating to the
Collateral to the Bank upon receipt of any request therefor from the Bank. 
Borrowers shall immediately notify Bank of any change in the location of their
respective principal offices.
6.15 Maintenance of Employee Benefit Plans.  Each Borrower will maintain each
its employee benefit plan, if any, as to which such Borrower may have any
liability or responsibility in compliance with ERISA and all other Laws
applicable thereto.
6.16 Disposition/Negative Pledge or Encumbrance of Collateral and Other Assets. 
Except only for sales of Hydrocarbons derived from the Mortgaged Property in the
normal and ordinary course of business, Borrowers will not sell or encumber (via
mortgage, pledge, security agreement, trust transfers or similar asset
protection devices or entities or otherwise) any of the Collateral or more than
$100,000 of any other Hydrocarbon producing properties or working or royalty
interests of whatever nature or type, whether to an Affiliate of Borrowers or
otherwise, without first obtaining Bank’s written consent thereto (which consent
shall not be unreasonably withheld) and Borrowers will provide Bank with written
notice of the sale or other disposition of any obsolete, worn out or other
unused items of equipment (whether Collateral or otherwise) or any proposed
sale, lease, transfer or other disposition of or mortgage, pledge, granting of a
security interest in or encumbrance against any of the other assets of
Borrowers, subject, however, to Borrowers’ right to sell up to $100,000 worth,
in the aggregate for each Borrower, of their properties or assets not
constituting Collateral in the ordinary course of business during any calendar
year without prior notice to Bank.  Borrowers will not dispose of any of their
respective assets other than in the normal and prudent ordinary course of their
respective business operations.
6.17 Limitation on Other Indebtedness.  Except for the items listed on Exhibit C
under “Other Obligations,” Borrowers will not create, incur, assume, become or
be liable in any manner in respect of, or suffer to exist, any indebtedness
whether evidenced by a note, bond, debenture, agreement, letter of credit or
similar or other obligation, or accept any deposits or advances of any kind,
except: (i) trade payables and current indebtedness (other than for borrowed
money) incurred in, and deposits and advances accepted in, the ordinary course
of business; (ii) indebtedness other than to the Bank hereunder; (iii)
contingent liabilities arising from the operations of Borrowers in the ordinary
course of business such as plugging liabilities and similar operational matters
customary for operators in the oil and gas industry; and (iv) the Indebtedness,
and (v) aggregate indebtedness limited to $250,000.  All debt other than the
Indebtedness shall be subordinated to the Indebtedness through subordination
agreements in form, scope and substance acceptable to the Bank.
6.18 Limitation on Liens.  Borrowers will not create or suffer to exist any Lien
upon the Collateral, except (i) Liens in favor of Bank securing the
Indebtedness; (ii) Liens (including statutory tax liens to the extent not
delinquent) arising in the ordinary course of business for sums not due or sums
being contested in good faith and by appropriate proceedings and not involving
any deposits, advances, borrowed money or the deferred purchase price of
property or
33

--------------------------------------------------------------------------------

services; and (iii) Liens expressly permitted to exist under the terms of any of
the Security Instru-ments.
6.19 Contingent Liabilities; Advances, Investments, Fixed Asset Purchases. 
Except only for the items described on Exhibit C attached hereto, Borrowers will
not either directly or indirectly otherwise, (i) make investments in one or more
subsidiaries or other investments not constituting a core part of Borrowers’
business plan at the Closing, guarantee, become surety for, discount, endorse,
agree (contingently or otherwise) to purchase, repurchase or otherwise acquire
or supply or advance funds in respect of, or otherwise become or be contingently
liable upon the indebtedness, obligation or liability of any Person, (ii)
guarantee the payment of any dividends or other distributions upon the stock of
any corporation, (iii) discount or sell with recourse or for less than the face
value thereof, any of its notes receivable, accounts receivable or chattel
paper; (iv) loan, agree to loan, or advance money to any Person; or (v) enter
into any agreement for the purchase or other acquisition of any goods, products,
materials or supplies, or for the making of any shipments or for the payment of
services, if in any such case payment therefor is to be made regardless of the
non-delivery of such goods, products, materials or supplies or the
non-furnishing of the transportation of services; provided, however that the
foregoing shall not be applicable to endorsement of negotiable instruments
presented to or deposited with a bank for collection or deposit in the ordinary
course of business.  Except only for such acquisitions with loan advances made
by the Bank pursuant to the permitted loan purposes of Section 2.1, Borrowers
will not purchase or otherwise acquire any fixed assets or make or incur capital
expenditures, other than in the normal and ordinary course of Borrowers’ oil and
gas development business operations, in one or more series of transactions in
excess of $100,000.00 in the aggregate at any time during each calendar year
without the Bank’s prior written consent, which such consent will not be
unreasonably withheld.
6.20 Merger, Consolidation, Acquisition.  Borrowers will not merge or
consolidate with or into any other Person; or permit any Person to merge into
Borrowers; or acquire all or substantially all of the assets or properties or
capital stock of any other Person; or adopt or effect any plan of
reorganization, recapitalization, liquidation or dissolution; provided, however,
Borrowers may enter into letters of intent pertaining to merger, consolidation
or acquisition subject to obtaining the Bank’s written consent thereto prior to
consummation of the transactions contemplated by such letter(s) of intent.
6.21 Distributions/Dividends.  Borrowers will not declare, pay or become
obligated to declare or pay any capital, cash or other distributions or
dividends on any class of their membership units or capital stock now or
hereafter outstanding, make any distribution of capital, cash or property to
holders of any membership units or shares of Borrowers or shares of such stock
or membership units, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, any shares of any class of their capital stock or membership
units now, or hereafter outstanding; provided, however; if and to the extent
neither (i) any Default or Event of Default exists hereunder or under any of the
other Loan Documents nor (ii) any Default or Event of Default would be caused by
or result from such cash tax distribution, each Borrower may make only such
distributions as are necessary for the payment by its members or shareholders of
pass through federal and state income taxes due therefrom that are generated by
Borrowers’ taxable income, which such reasonably detailed calculations of the
amount thereof shall be timely furnished to the Bank.  Additional distributions
shall be allowed only if (i) no Default or Event of
34

--------------------------------------------------------------------------------

Default exists hereunder or under any of the other Loan Documents, (ii) no
Default or Event of Default would be caused by or result from such cash
distribution, and (iii) the Leverage Ratio is less than 1.25 to 1.00 and such
additional distributions .
6.22 Change of Fiscal Year.  Borrowers will not change their respective fiscal
year from its present fiscal year (fiscal year ending December 31).
6.23 Change of Business.  Borrowers will not engage in any business activity
substantially different from or unrelated to their present business activities
and operations.
6.24 Articles of Incorporation; Code of Regulations and Assumed Names. 
Borrowers will not amend, alter, modify or restate their Articles of
Incorporation or Code of Regulations in any way which would: (i) change the name
or adopt a trade name for Borrowers; or (ii) in any manner adversely affect the
rights of Borrowers’ obligations or covenants to the Bank hereunder.
6.25 Transactions with Affiliates.  Borrowers will not enter into any
transaction, including (without limitation) the purchase, sale or exchange of
property or the rendering or furnishing of any service with any Affiliate of
Borrowers, except transactions in the ordinary course of the businesses of
Borrowers and upon fair and reasonable terms no less favorable than Borrowers
would obtain in a transaction for the same purpose with a Person that is not an
Affiliate of any of Borrowers.
6.26 Other Agreements.  Borrowers will not enter into or permit to exist any
agreement which: (i) would cause an Event of Default or a Default hereunder; or
(ii) contains any provision which would be violated or breached by the
performance of Borrowers’ obligations hereunder or under any of the other Loan
Documents.
6.27 Payment of Indebtedness.  Borrowers hereby agree to pay, when due and
owing, all Indebtedness, whether or not evidenced by the Note.
6.28 Hedging.  Borrowers may elect to maintain risk management, hedging or other
similar forms of price protection for crude oil and natural gas volumes, such
devices shall include a “price floor” or comparable financial hedge or Risk
Management Agreement with the Swap Counterparty acceptable to Bank in all
respects (including, without limitation, price and term), covering not more than
a maximum of 80%, of Borrowers’ aggregate existing oil and gas monthly
production (as forecast in Bank’s most recent semiannual engineering valuation
pursuant to Article IV hereof, and otherwise in form, content and substance
acceptable to Bank.   Borrowers shall not enter into any Prohibited Hedge
Transaction, including, without limitation, any financial and physical hedge
transactions affecting or covering the same volume of production for concurrent
or overlapping periods of time.  The applicable counterparty to any ISDA
Agreement shall be the Swap Counterparty or such other counterparty acceptable
to Bank and approved thereby in writing.
6.29 Collateral Borrowing Base Credit for Hedge Agreements.  To the extent
Borrowers are given any credit or cash flow value in the Collateral Borrowing
Base determinations for any Hedge Agreements or other derivative products in
effect by the Swap Counterparty from time to time (semiannual engineering
redeterminations or otherwise), Borrowers shall not liquidate, cancel, terminate
or otherwise “unwind” any hedges, rate Risk
35

--------------------------------------------------------------------------------

Management Agreement or other Hedge Agreement therewith without the prior verbal
consent of Bank (to be confirmed in writing within one (1) Business Day
thereafter), which such consent will not be unreasonably withheld, delayed or
conditioned).
6.30 Maximum Leverage Ratio.  Borrowers will not permit its consolidated
Leverage Ratio, determined as of the end of each fiscal quarter, to be greater
than 3.50 to 1.00, commencing for the quarter ended December 31, 2017.  The
Leverage Ratio will be tested on a trailing twelve months basis.
6.31 Current Ratio.  Borrowers will not permit their consolidated Current Ratios
to be less than 1.0 to 1.0, determined as of the end of each fiscal quarter,
commencing with the quarter ended December 31, 2017.
6.32 Operating Accounts; Treasury Management.  Borrowers shall utilize the
Bank’s treasury management services and will maintain each of their respective
operating accounts at the Bank.


6.33 ELP Assets.  ELP shall not own oil and gas properties, all of which shall
continue to be owned by ELLC.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES
To induce the Bank to enter into this Agreement and to make Revolver Loans to
Borrowers under the provisions hereof, and in consideration thereof, Borrowers
represent, warrant and covenant as follows:
7.1 Organization and Qualification.  ELP is duly organized, validly existing and
in good standing as a limited partnership under the Laws of Delaware, ELLC is
duly organized, validly existing and in good standing as a limited liability
company under the Laws of Delaware, and each Borrower and is duly licensed or
registered, as applicable, and in good standing as a foreign partnership or
limited liability company, as applicable, in each jurisdiction in which the
nature of the business transacted or the property owned is such as to require
licensing or qualification as such.
7.2 Litigation.  Except for the actions described on Exhibit D attached hereto,
to the best of Borrowers’ knowledge, there is no action, suit, investigation or
proceeding threatened or pending before any Tribunal against or affecting
Borrowers or any properties or rights of any of Borrowers which, if adversely
determined, would result in a liability of greater than $100,000 or would
otherwise result in any Material Adverse Change in the business or condition,
financial or otherwise, of Borrowers.  Borrowers are not, to the best of its
knowledge, in default with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any Tribunal.
7.3 Financial Statements.  Borrowers’ most recent unaudited financial statements
which have been furnished to the Bank have been prepared in conformity with
sound accounting principles, consistently applied, show all material
liabilities, direct and contingent, and fairly present the financial condition
of Borrowers as of the date of such statements and the results of
36

--------------------------------------------------------------------------------

their operations for the period then ended, and since the date of such
statements there has been no Material Adverse Change in the business, financial
condition or operations of Borrowers.
7.4 Conflicting Agreements and Other Matters.  To the best of Borrowers’
knowledge, Borrowers are not in default in the performance of any obligation,
covenant, or condition in any material agreement to which a Borrower is a party
or by which a Borrower is bound.  Borrowers are not a party to any contract or
agreement or subject to any other restriction which materially and adversely
affects their business, property or assets, or financial condition.  Borrowers
are not a party to or otherwise subject to any contract or agreement which
restricts or otherwise affects the right or ability of Borrowers to execute the
Loan Documents or the performance of any of their respective terms.  Neither the
execution nor delivery of any of the Loan Documents, nor fulfillment of nor
compliance with their respective terms and provisions will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien (except those created by the Loan Documents) upon any of the properties or
assets of Borrowers pursuant to, or require any consent, approval or other
action by or any notice to or filing with any Tribunal (other than routine
filings after the Closing Date with the Securities and Exchange Commission, any
securities exchange and/or state blue sky authorities) pursuant to the
Certificate of Formation and  Operating Agreement of Borrowers, as applicable,
any award of any arbitrator, or any agreement, instrument or Law to which
Borrowers are subject.
7.5 Authorization.  The members and managers of Borrowers have duly authorized
the execution and delivery of each of the Loan Documents and the performance of
their respective terms.  No other consent of any other Person, except for the
Bank, is required as a prerequisite to the validity and enforceability of the
Loan Documents.
7.6 Purposes.  Borrowers are not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any
borrowing hereunder will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  If requested by the Bank, Borrowers will furnish to the Bank a statement
in conformity with the requirements of Federal Reserve Form U-1, referred to in
Regulation U, to the foregoing effect.  Neither Borrowers nor any agent acting
on behalf thereof has taken or will take any action which might cause this
Agreement or the Note to violate any regulation of the Board of Governors of the
Federal Reserve System (including Regulations G, T, U and X) or to violate any
securities laws, state or federal, in each case as in effect now or as the same
may hereafter be in effect.
7.7 Compliance with Applicable Laws.  To the best of its knowledge, Borrowers
are in compliance with all Laws, ordinances, rules, regulations and other legal
requirements applicable to Borrowers and the business conducted by it, the
violation of which could or would have a material adverse effect on its business
or condition, financial or otherwise.  Neither the ownership of any shares or
membership interests of Borrowers, nor any continued role of any Person in the
management or other affairs of Borrowers (i) will result or could result in
Borrowers’ noncompliance with any Laws, ordinances, rules, regulations and other
legal
37

--------------------------------------------------------------------------------

requirements applicable to Borrower, or (ii) could or would have a material
adverse effect on the business or condition, financial or otherwise, of
Borrowers.
7.8 Possession of Franchises, Licenses.  To the best of Borrowers’ knowledge,
Borrowers possess all franchises, certificates, licenses, permits and other
authorizations from governmental political subdivisions or regulatory
authorities, free from burdensome restrictions, that are necessary in any
material respect for the ownership, maintenance and operation of its properties
and assets, and Borrowers are not in violation of any thereof in any material
respect.
7.9 Leases, Easements and Rights of Way.  To the best of Borrowers’ knowledge,
Borrowers enjoy peaceful and undisturbed possession of all leases, easements and
rights of way necessary in any material respect for the operation of his
properties and assets, none of which contains any unusual or burdensome
provisions that might materially affect or impair the operation of such
properties and assets.  All such leases, easements and rights of way are valid
and subsisting and are in full force and effect.
7.10 Taxes.  Borrowers have filed all Federal, state and other income tax
returns which are required to be filed and have paid all Taxes, as shown on said
returns, and all Taxes due or payable without returns and all assessments
received to the extent that such Taxes or assessments have become due.  All Tax
liabilities of Borrowers are adequately provided for on the books of Borrowers,
including interest and penalties.  No income tax liability of a material nature
has been asserted by taxing authorities for Taxes in excess of those already
paid.
7.11 Disclosure.  Neither this Agreement nor any other Loan Document or writing
furnished to Bank by or on behalf of Borrowers in connection herewith contains
any untrue statement of a material fact nor do such Loan Documents and writings,
taken as a whole, omit to state a material fact necessary in order to make the
statements contained herein and therein not misleading.  There is no fact known
to Borrowers and not reflected in the financial statements provided to Bank
which materially adversely affects its assets or in the future may materially
adversely affect the business, property, assets or financial condition of
Borrowers which has not been set forth in this Agreement, in the Loan Documents
or in other documents furnished to Bank by or on behalf of Borrowers prior to
the date hereof in connection with the transactions contemplated hereby.
7.12 Investment Company Act Representation.  Borrowers are not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
7.13 ERISA.  Since the effective date of Title IV of ERISA, no Reportable Event
has occurred with respect to any Plan.  For the purposes of this section the
term “Reportable Event” shall mean an event described in Section 4043(b) of
ERISA.  For the purposes hereof the term “Plan” shall mean any plan subject to
Title IV of ERISA and maintained for employees of Borrowers, or of any member of
a controlled group of corporations, as the term “controlled group of
corporations” is defined in Section 1563 of the Internal Revenue Code of 1986,
as amended (the “Code”), of which any of Borrowers are a part.  Each Plan
established or maintained by Borrowers are in material compliance with the
applicable provisions of ERISA, and Borrowers have filed all reports required by
ERISA and the Code to be filed with respect to
38

--------------------------------------------------------------------------------

each Plan.  Borrowers have met all requirements with respect to funding Plans
imposed by ERISA or the Code.  Since the effective date of Title IV of ERISA
there have not been any nor are there now existing any events or conditions that
would permit any Plan to be terminated under circumstances which would cause the
lien provided under Section 4068 of ERISA to attach to the assets of Borrowers. 
The value of each Plan’s benefits guaranteed under Title IV of ERISA on the date
hereof does not exceed the value of such Plan’s assets allocable to such
benefits on the date hereof.
7.14 Fiscal Year.  The fiscal year of Borrowers ends as of December 31 of each
year.
7.15 Title to Properties; Authority.  Borrowers have full power, authority and
legal right to own and operate the proper-ties which they now own and operate,
and to carry on the lines of business in which they are now engaged, and ELLC
has good and marketable title to the Mortgaged Property subject to no Lien of
any kind except Liens permitted by this Agreement.  Borrowers has full power,
authority and legal right to execute and deliver and to perform and observe the
provisions of this Agreement and the other Loan Documents.  ELLC further
represents to Bank that any and all after acquired interest in any one or more
of the Mortgaged Property being concurrently or subsequently assigned of record
to ELLC is and shall be deemed encumbered by the Mortgage in all respects.
7.16 Environmental Representations.  To the best of each Borrowers’ knowledge
and belief, upon reasonable and good faith inquiry exercised with due diligence
and in accordance with normal industry standards:
(a) Borrowers are not subject to any liability or obligation relating to (i) the
environmental conditions on, under or about the Collateral, including, without
limitation, the soil and ground water conditions at the location of any of such
Borrowers’ properties, or (ii) the use, management, handling, transport,
treatment, generation, storage, disposal, release or discharge of any Polluting
Substance;
(b) Borrowers have not obtained and are not required to obtain or make
application for any permits, licenses or similar authorizations to construct,
occupy, operate or use any buildings, improvements, facilities, fixtures and
equipment forming a part of the Collateral by reason of any Environmental Laws;
(c) Borrowers have taken reasonable steps to determine and have determined, to
the best of such Borrowers’ knowledge, that no Polluting Substances have been
disposed of or otherwise released on, onto, into, or from the Collateral (the
term “release” shall have the meanings specified in CERCLA/SARA, and the term
“disposal” or “disposed” shall have the meanings specified in RCRA/HSWA;
provided, in the event either CERCLA/SARA or RCRA/HSWA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and provided further,
to the extent that the laws of any State or Tribunal establish a meaning for
“release,” “disposal” or “disposed” which is broader than that specified in
CERCLA/SARA, RCRA/HSWA or other Environmental Laws, such broader meaning shall
apply) that causes, creates or results in a Material Adverse Change
39

--------------------------------------------------------------------------------

or a material adverse effect on any Borrower or its financial capabilities or
the Mortgaged Properties;
(d) There are no PCB’s or asbestos-containing materials, whether in the nature
of thermal insulation products such as pipe boiler or breech coverings, wraps or
blankets or sprayed-on or troweled-on products in, on or upon the Collateral;
and
(e) There is no urea formaldehyde foam insulation (“UFFI”) in, on or upon the
Collateral.
7.17 Oil and Gas Contracts.  All contracts, agreements and leases related to any
of the oil and gas mining, mineral or leasehold properties and all contracts,
agreements, instruments and leases to which any Borrower is a party, to the best
of such Borrowers’ knowledge, are valid and effective in accordance with their
respective terms, and to the best of Borrowers’ knowledge and belief, (i) all
agreements included in the oil and gas mining, mineral or leasehold properties
in the nature of oil and/or gas purchase agreements, and/or oil and/or gas sale
agreements are in full force and effect, (ii) are valid and legally binding
obligations of the parties thereto, (iii) all payments due thereunder have been
made, except for those suspended for reasonable cause in the ordinary course of
business; and, (iv) there is not under any such contract, agreement or lease any
existing default known or that should be known to such Borrower by any party
thereto or any event which, with notice or lapse of time, or both, would
constitute such default, other than minor defaults which, in the aggregate,
would result in losses or damages of more than $200,000 to Borrower.
7.18 Natural Gas Policy Act and Natural Gas Act Compliance.  To the best of
Borrowers’ knowledge, all material filings and approvals under the Natural Gas
Policy Act of 1978, as amended, and the Natural Gas Act, as amended, or with the
Federal Energy Regulatory Commission (the “FERC”) or required under any rules or
regulations adopted by the FERC which are necessary for the operation of
Borrowers’ businesses or the Collateral in the manner in which they are
presently being operated have been made and the terms of the agreements and
contractual rights included in Borrowers’ businesses or the Collateral do not
conflict with or contravene any such Law, rule or regulation.
7.19  Take or Pay Obligations, Prepayments, BTU Adjustments and Balancing
Problems.  To the best of Borrowers’ knowledge, there is no take or pay
obligation under any gas purchase agreement comprising a portion of the
Collateral which is not matched by a commensurate and corresponding pay or take
obligation binding upon the purchaser under a corresponding gas sales agreement
such that with respect to the ownership and operation of the business of
Borrowers or the Collateral, any such obligation in favor of any seller under
any gas purchase agreement to which such Borrower is a “buyer” is matched by a
corresponding obligation on the part of “purchasers” under corresponding gas
sales agreements pursuant to which such Borrower is the “seller”.  To the best
of Borrowers’ knowledge, neither Borrowers nor the Collateral is subject to
requirements to make BTU adjustments or effect gas balancing in favor of third
parties which would result in Borrowers being required to (i) deliver gas at a
price below that established in applicable gas sales agreements or on behalf of
and for the benefit of third parties in exchange or to otherwise compensate for
prior above market or above contract purchases of gas from Borrowers or their
predecessors in interest, or (ii) balance in kind by
40

--------------------------------------------------------------------------------

allowing other owners in the Collateral to make up the past imbalances in gas
sales, or (iii) balance in cash by paying other owners of the collateral for the
past gas imbalances except for the matters described on Exhibit E hereto which
have been disclosed to Borrowers.
7.20 Gas Purchase Obligations in Excess of Gas Sales Rights.  The ownership and
operation of the business operations of Borrowers or the Collateral have not
resulted or will not result in the existence of minimum purchase obligations
under any gas purchase agreement (relating to the volume of gas to be taken
thereunder or the price to be paid with respect thereto for the duration of any
such gas purchase agreement) which are not matched by corresponding and
commensurate rights to sell all such gas under applicable gas sales agreements
at prices in excess of the amount to be paid therefor under gas purchase
agreements (without regard to costs associated with transporting any such gas
and risks of volume “shrinkage” occurring in the transportation process).
7.21 Ownership of Mortgaged Property.  Borrowers hereby represent, warrant and
covenant that as of the Closing Date, ELLC will own the working interests,
royalty interests and net revenue interests in the oil and gas leasehold estate
for the Mortgaged Property covered by the Mortgage as represented to Bank and
free and clear of all Liens.
7.22 Compliance with Certain Laws.  None of the principals (including principals
of Borrowers’ equity interest owners) of Borrowers have been convicted of (or
pleaded nolo contendre to) a crime involving bank fraud, embezzlement, sex
offenses against a minor, mail fraud, or money laundering.  For purposes of this
representation, “principal” is defined as follows: (i) for a sole
proprietorship: the proprietor; (ii) for a partnership: each managing partner
and each partner who is a natural person and holds 20% or more ownership
interest in the partnership; (iii) for a corporation, limited liability company,
association or development company: each director, each of the five most highly
compensated executives or officers of the entity, and each natural person who is
a direct or indirect holder of 20% or more of the ownership stock or stock
equivalent of the entity.
7.23 Additional Swap Agreement Representations. Borrowers hereby represent and
warrant to Bank and covenants with the Bank that:
(a) the rate, asset, liability or other notional item underlying any Swap
Agreement regarding an interest or monetary rate, or foreign exchange swap,
entered into or executed in connection with this Loan Agreement is or is
directly related to, a financial term hereof;
(b) the aggregate notional amount of all Swap Agreements entered into or
executed by any Borrowers in connection with the financial terms of this Loan
Agreement, whether entered into or executed with Borrowers or any other
individual or entity, will not at any time exceed the aggregate principal amount
outstanding hereunder, as such amounts may be determined or calculated
contemporaneously form time to time during and throughout the terms of this Loan
Agreement;
(c) each Swap Agreement entered into or executed in connection with the
financial terms of this Loan Agreement has been or will be entered into no
earlier than
41

--------------------------------------------------------------------------------

ninety (90) days before and no later than one hundred eighty (180) days after
the date hereof or of any transfer of principal hereunder;
(d) the purpose of any Swap Agreements in respect of any commodity entered into
or executed in connection with this Loan Agreement is to hedge commodity price
risks incidental to Borrowers’ business and arising from potential changes in
the price of such commodity; and
(e) each Swap Agreement entered into or executed in connection with this Loan
Agreement mitigates against the risk of repayment hereof and is not for the
purpose of speculation.
For purposes hereof, the term (i) “financial term” shall include, without
limitation, the duration or term of the Loan Agreement, rate of interest, the
currency or currencies in which the Revolver Loan is made and its principal
amount, and (ii) “transfer of principal” means any draw of principal under the
Loan Agreement, any amendment, restructuring, extension or other modification of
the Loan Agreement.
7.24 Provisions Ensuring all Swap Obligations are with an ECP.    Each Qualified
ECP Guarantor, if any, hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other guarantor to honor all of its obligations
under such guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 7.24 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 7.24 or otherwise under such guaranty, as it
relates to such other guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section 7.24 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
7.25 Ownership of Properties.  ELP does not directly own any oil and gas
properties.


ARTICLE XIII
EVENTS OF DEFAULT
8.1 Events of Default.   The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder (whether such occurrence
shall be voluntary or involuntary or come about or be effected by operation of
Law or otherwise):
(a) Borrowers shall fail to make any monthly or other scheduled payment on the
Revolver Note when due and such failure shall continue for three (3) days after
such due date, or fail to pay the Revolver Note within five (5) days of the
scheduled due date thereof (whether by extension, renewal, acceleration,
maturity or otherwise); or
(b) Any representation or warranty of Borrowers made herein or in any writing
furnished in connection with or pursuant to any of the Loan Documents shall
42

--------------------------------------------------------------------------------

have been false or misleading in any material respect on the date when made and
continues to have a material adverse effect on Borrowers or their financial
capacity or business operations; or
(c) Borrowers shall fail to duly observe, perform or comply with any covenant,
agreement or term (other than payment provisions which are governed by Section
8.1(a) hereof) contained in this Agreement or any of the Loan Documents and such
default or breach shall have not been cured or remedied within the earlier of
thirty (30) days after Borrowers shall know (or should have known) of its
occurrence or twenty (20) days following receipt of notice thereof from the
Bank; or
(d) Borrowers shall default in the payment of principal or of interest on any
other obligation for money borrowed or received as an advance (or any obligation
under any conditional sale or other title retention agreement, or any obligation
issued or assumed as full or partial payment for property whether or not secured
by purchase money Lien, or any obligation under notes payable or drafts accepted
representing extensions of credit) in excess of $100,000 beyond any grace period
provided with respect thereto, or shall default in the performance of any other
agreement, term or condition contained in any agreement under which such
obligation is created (or if any other default under any such agreement shall
occur and be continuing beyond any period of grace provided with respect
thereto) if the effect of such default is to cause the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to accelerate the
due date of such obligation prior to its scheduled date of maturity; or
(e) Any (i) Bankruptcy Event shall occur with respect to either of the Borrowers
or GP; or (ii) Borrowers shall fail to make timely payment or deposit of any
amount of tax required to be withheld by Borrowers and paid to or deposited to
or to the credit of the United States of America pursuant to the provisions of
the Internal Revenue Code of 1986, as amended, in respect of any and all wages
and salaries paid to employees of Borrowers; or
(f) Any final judgment on the merits for the payment of money in an amount in
excess of $100,000 shall be outstanding against Borrowers, and such judgment
shall remain unstayed and in effect and unpaid for more than thirty (30) days;
or
(g) Any Reportable Event described in Section 7.13 hereof which the Bank
determines in good faith might constitute grounds for the termination of a Plan
therein described or for the appointment by the appropriate United States
District Court of a trustee to administer any such Plan shall have occurred and
be continuing thirty (30) days after written notice to such effect shall have
been given to the Bank by Borrowers, or any such Plan shall be terminated, or a
trustee shall be appointed by a United States District Court to administer any
such Plan or the Pension Benefit Guaranty Corporation shall institute
proceedings to terminate any such Plan or to appoint a trustee to administer any
such Plan; or
43

--------------------------------------------------------------------------------

(h) Any default or event of default occurs under any of the other Loan
Documents, including without limitation, the Mortgage or any default or event of
default occurs under any other agreement between Borrowers and the Bank; or
(i) Any default, event of default, termination event, additional termination
event or similar event occurs under any Hedge Agreement between Borrowers and
any Swap Counterparty; or
(j) A Material Adverse Change shall occur and not be remedied within thirty (30)
days of its occurrence or Borrowers’ receipt of notification thereof from the
Bank.
8.2 Remedies.  Upon the occurrence of any Event of Default referred to in
Section 8.1(e) the Revolver Commitment shall immediately terminate, and the
Revolver Note and all other Indebtedness shall be immediately due and payable,
without notice of any kind.  Upon the occurrence of any other Event of Default,
and without prejudice to any right or remedy of the Bank under this Agreement or
the Loan Documents or under applicable Law of under any other instrument or
document delivered in connection herewith, the Bank may (i) immediately impose
the Default Rate on the Revolver Note and all other outstanding Indebtedness,
(ii) declare the Revolver Commitment terminated, and/or (iii) declare the
Revolver Commitment terminated and declare the Revolver Note and the other
Indebtedness, or any part thereof, to be forthwith due and payable, whereupon
the Revolver Note and the other Indebtedness, or such portion as is designated
by the Bank shall forthwith become due and payable, without presentment, demand,
notice or protest of any kind, all of which are hereby expressly waived by
Borrowers.  No delay or omission on the part of the Bank in exercising any power
or right hereunder or under the Revolver Note, the Loan Documents or under
applicable law shall impair such right or power or be construed to be a waiver
of any default or any acquiescence therein, nor shall any single or partial
exercise by the Bank of any such power or right preclude other or further
exercise thereof or the exercise of any other such power or right by the Bank. 
In the event that all or part of the Indebtedness becomes or is declared to be
forthwith due and payable as herein provided, the Bank shall have the right to
set off the amount of all the Indebtedness of Borrowers owing to the Bank
against, and shall have, and is hereby granted by Borrowers, a lien upon and
security interest in, all property of Borrowers in the Bank’s possession at or
subsequent to such default, regardless of the capacity in which the Bank
possesses such property, including but not limited to any balance or share of
any deposit, collection or agency account.  After Default all proceeds received
by the Bank may be applied to the Indebtedness in such order of application and
such proportions as the Bank, in its discretion, shall choose.  At any time
after the occurrence and continuation of any Event of Default, the Bank may, at
its option, cause an audit of any and/or all of the books, records and documents
of Borrowers to be made by auditors reasonably satisfactory to the Bank at the
expense of Borrowers.  The Bank also shall have, and may exercise, each and
every right and remedy granted to it for default under the terms of the Security
Instruments and the other Loan Documents.
8.3 Allocation of Payments after Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received on or
in respect of the Indebtedness (or other amounts owing under the Loan Documents
in connection therewith) shall be paid over or
44

--------------------------------------------------------------------------------

delivered in accordance with the Intercreditor Agreement, or if no Intercreditor
Agreement is in place, in the Bank’s discretion.


ARTICLE IX
MISCELLANEOUS
9.1 Notices.  Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by reputable
courier or otherwise) or mailed by certified mail, postage prepaid, to the
respective addresses specified below, or, as to any party, to such other address
as may be designated by it in written notice to the other parties:
If to Borrowers:
Energy 11, L.P. c/o Energy 11 GP, LLC
Energy 11 Operating Company, LLC
5815 N. Western Ave.
Oklahoma City, OK 73118
Attn:  Anthony F. Keating, III, Co-COO
 
and
 
Energy 11, L.P. c/o Energy 11 GP, LLC
Energy 11 Operating Company, LLC
814 E. Main Street
Richmond, Virginia 23219
Attn:  David McKenney, CFO
 
If to the Bank:
Bank SNB
6301 Waterford Blvd., Suite 101
Oklahoma City, Oklahoma 73118
Attn: Chris Mostek, Senior Vice President



All notices forwarded or submitted hereunder will be effective when
hand-delivered (via reputable courier system or otherwise by personal delivery)
to the applicable notice address set forth above or when mailed by certified
mail, postage prepaid, addressed as aforesaid, three (3) days thereafter.
9.2 Place of Payment.  All sums payable hereunder shall be paid in immediately
available funds to the Bank, at its principal banking offices in Oklahoma City,
Oklahoma, or at such other place as the Bank shall notify Borrowers in writing. 
If any interest, principal or other payment falls due on a date other than a
Business Day, then (unless otherwise provided herein) such due date shall be
extended to the next succeeding Business Day, and such extension of time will in
such case be included in computing interest, if any, in connection with such
payment.
9.3 Survival of Agreements.  All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents.  All
45

--------------------------------------------------------------------------------

statements contained in any certificate or other instrument delivered by
Borrowers hereunder shall be deemed to constitute representations and warranties
by Borrowers.
9.4 Parties in Interest.  All covenants, agreements and obligations contained in
this Agreement shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto, except that Borrowers may not assign its
rights or obligations hereunder without the prior written consent of the Bank.
9.5 Governing Law and Jurisdiction.  This Agreement, the Revolver Note, the
Security Instruments and all other Loan Documents (except any future ISDA
Agreement and any future Intercreditor Agreement that may be hereafter entered
into from time to time) shall be deemed to have been made or incurred under the
Laws of the State of Oklahoma and shall be construed and enforced in accordance
with and governed by the Laws of Oklahoma.
9.6 SUBMISSION TO JURISDICTION.  BORROWERS HEREBY CONSENT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY OF THE LOCAL, STATE, AND FEDERAL COURTS LOCATED WITHIN
OKLAHOMA COUNTY, OKLAHOMA AND WAIVE ANY OBJECTION WHICH BORROWERS MAY HAVE BASED
ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN
ANY SUCH COURT AND WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THEM, AND
CONSENT THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR MESSENGER DIRECTED
TO THEM AT THE ADDRESSES SET FORTH IN SUBSECTION 9.1 HEREOF AND THAT SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE
(3) BUSINESS DAYS AFTER MAILED OR DELIVERED BY MESSENGER.
9.7 Highest Lawful Rate.  It is the intention of the parties hereto that Bank
shall conform strictly to usury laws applicable to it.  Accordingly, if the
transactions contemplated hereby would be usurious as to the Bank under laws
applicable to it (including the laws of the United States of America and the
State of Oklahoma or any other jurisdiction whose laws may be mandatorily
applicable to the Bank notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Revolver Note or any ISDA Agreement, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to the Bank that is contracted for, taken, reserved, charged or received by the
Bank under any of the Loan Documents or agreements or otherwise in connection
with the Revolver Note or any ISDA Agreement shall under no circumstances exceed
the maximum amount allowed by such applicable law, and any excess shall be
canceled automatically and if theretofore paid shall be credited by the Bank on
the principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by the Bank to Borrowers); and (ii) in the event that the maturity of
the Revolver Note or any ISDA Agreement is accelerated by reason of an election
of the holder thereof resulting from any Event of Default under this Agreement
or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to the Bank may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or
46

--------------------------------------------------------------------------------

otherwise shall be canceled automatically by the Bank as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by the
Bank on the principal amount of the Indebtedness (or, to the extent that the
principal amount of the Indebtedness shall have been or would thereby be paid in
full, refunded by the Bank to Borrowers).  All sums paid or agreed to be paid to
the Bank for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to the Bank, be amortized, prorated,
allocated and spread throughout the full term of the Revolver Loans evidenced by
the Revolver Note or any ISDA Agreement until payment in full so that the rate
or amount of interest on account of any Revolver Loans hereunder does not exceed
the maximum amount allowed by such applicable law.  If at any time and from time
to time (i) the amount of interest payable to the Bank on any date shall be
computed at the Highest Lawful Rate applicable to the Bank pursuant to this
Section 9.7 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to the Bank would be less than the
amount of interest payable to the Bank computed at the Highest Lawful Rate
applicable to the Bank, then the amount of interest payable to the Bank in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to the Bank until the total
amount of interest payable to the Bank shall equal the total amount of interest
which would have been payable to the Bank if the total amount of interest had
been computed without giving effect to this Section 9.7.
9.8 No Waiver; Cumulative Remedies.  No failure to exercise, and no delay in
exercising, on the part of the Bank, any right, power or privilege hereunder or
under any other Loan Document or applicable Law shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
of the Bank.  The rights and remedies herein provided are cumulative and not
exclusive of any other rights or remedies provided by any other instrument or by
law.  No amendment, modification or waiver of any provision of this Agreement or
any other Loan Document shall be effective unless the same shall be in writing
and signed by the parties.  No notice to or demand on Borrowers in any case
shall entitle Borrowers to any other or further notice or demand in similar or
other circumstances.
9.9 Costs.  Borrowers agree to pay to the Bank on demand all reasonable and
documented costs, fees and expenses (including without limitation reasonable
attorneys’ fees and legal expenses) incurred or accrued by the Bank in
connection with the negotiation, preparation, execution, delivery, filing,
recording and administration of this Agreement, the Security Instruments and the
other Loan Documents, or any waiver, consent or modification thereto or thereof,
or any enforcement thereof.  Borrowers further agree that all such fees and
expenses shall be paid regardless of whether or not the transactions provided
for in this Agreement are eventually closed and regardless of whether or not any
or all sums evidenced by the Revolver Note are advanced to Borrowers by the
Bank.  Upon Borrowers’ failure to pay all such costs and expenses within ten
(10) days of the Bank’s submission of invoices therefore, the Bank shall pay
such costs and expenses by debit to the general account of Borrowers without
further notice to Borrowers.
9.10 Participation.  Borrowers recognize and acknowledge that the Bank may sell
participating interests in the Revolver Loans to one or more financial
institutions (the “Participants”). Upon receipt of notice of the identity and
address of each such Participant, Borrowers shall thereafter supply such
Participant with the same information and reports communicated to the Bank,
whether written or oral.  Borrowers hereby acknowledge that each
47

--------------------------------------------------------------------------------

Participant shall be deemed a holder of the Revolver Note to the extent of its
participation, and Borrowers hereby waive their respective rights, if any, to
offset amounts owing to the Bank from Borrowers against any Participant’s
portion of such Revolver Note.
9.11 WAIVER OF JURY.  BORROWERS AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN BORROWERS AND BANK ARISING OUR OF OR IN ANY WAY RELATED TO
THIS AGREEMENT, THE REVOLVER NOTE OR THE OTHER LOAN DOCUMENTS.  THIS PROVISION
IS A MATERIAL INDUCEMENT TO BANK TO PROVIDE THE FINANCING CONTEMPLATED HEREBY
AND EVIDENCED BY THE REVOLVER NOTE.
9.12 Payments Set Aside.  To the extent that any payment by or on behalf of
Borrowers is made to the Bank or the Bank exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Bank in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or other debtor relief law
or otherwise, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.
9.13 Full Agreement.  This Agreement and the other Loan Documents contain the
full agreement of the parties and supersede all negotiations and agreements
prior to the date hereof.
9.14 Headings.  The article and section headings of this Agreement are for
convenience of reference only and shall not constitute a part of the text hereof
nor alter or otherwise affect the meaning hereof.
9.15 Severability.  The unenforceability or invalidity as determined by a
Tribunal of competent jurisdiction, of any provision or provisions of this
Agreement shall not render unenforceable or invalid any other provision or
provisions hereof.
9.16 Exceptions to Covenants.  Borrowers shall not be deemed to be permitted to
take any action or fail to take any action which is permitted as an exception to
any of the covenants contained herein or which is within the permissible limits
of any of the covenants contained herein if such action or omission would result
in the breach of any other covenant contained herein.
9.17. WAIVER OF SPECIAL DAMAGES  BORROWERS WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT SUCH BORROWER MAY HAVE TO CLAIM OR RECOVER FROM THE
BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
48

--------------------------------------------------------------------------------

9.18 Conflict with Security Instruments.  To the extent the terms and provisions
of any of the Security Instruments are in conflict with the terms and provisions
hereof, this Agreement shall be deemed controlling.  Reference is made to any
Intercreditor Agreement entered into on or after the date hereof as contemplated
by this Agreement and notwithstanding any other agreement, each of Borrowers and
the Bank (a) acknowledge that it has received a copy of such Intercreditor
Agreement, (b) consents to the priority of payments and of Liens provided for in
any such Intercreditor Agreement, and (c) agrees that it will be bound by and
will take no actions contrary to the provisions of any such Intercreditor
Agreement.
9.19 Exculpation Provisions. Each of Borrowers specifically agree that it has a
duty to read this Agreement and the Security Instruments and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the
Security Instruments; that it has in fact read this Agreement and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement; that it has been represented by independent legal counsel of
its choice throughout the negotiations preceding its execution of this Agreement
and the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Borrowers agree and covenant that they will not contest the validity
or enforceability of any exculpatory provision of this Agreement and the
Security Instruments on the basis that the party had no notice or knowledge of
such provision or that the provision is not “conspicuous.”
9.20 US PATRIOT Act Notice.  IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING
A NEW ACCOUNT.  To help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product. 
What this means for Borrowers: the Bank hereby notifies Borrowers that they are
required to obtain, verify and record information that identifies Borrowers,
including each of Borrowers’ name, residential address, tax identification
number, and other information that will allow the Bank to identify Borrowers. 
The Bank may also ask to see Borrowers’ legal organizational documents or other
identifying documents.  The Bank will verify and record the information the Bank
obtains from Borrowers pursuant to the USA PATRIOT Act, and will maintain and
retain that record in accordance with the regulations promulgated under the USA
PATRIOT Act.
9.21 Indemnification.
(a) Indemnification.  Borrowers agree to indemnify and hold harmless the Bank
and its officers, directors, trustees, employees, agents, and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, costs, and expenses (including reasonable attorneys’ fees,
disbursements and other charges) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of  any investigation, litigation, or proceeding (regardless of
whether such Indemnified Party is a party thereto or preparation of defense in
connection therewith) the Loan Documents or any of the
49

--------------------------------------------------------------------------------

transactions contemplated herein or in any of the Loan Documents or the actual
or proposed use of the proceeds of the Revolver Loans or the letters of credit
issued hereunder, except to the extent such claim, damage, loss, liability,
cost, or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.21 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by Borrowers or any Subsidiary thereof, their respective
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Borrowers agree not to assert,
and hereby waive, any claim against the Bank or any of its directors, officers,
employees, attorneys, agents, and advisors, on any theory of liability, for,
direct or indirect, special, incidental, consequential, exemplary or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Revolver Loans or the letters of credit issued hereunder.
(b) Survival.  Without prejudice to the survival of any other agreement of
Borrowers hereunder, the agreements and obligations of Borrowers contained in
this Section 9.21 shall survive the repayment of the Revolver Loans, the other
Indebtedness and other obligations under the Loan Documents and the termination
of the Revolver Commitment hereunder.
9.22 Recovery of Additional Costs.  If any Change in Law (defined below) shall
impose, modify, or make applicable any taxes (except federal, state, or local
income or franchise taxes imposed on the Bank), reserve requirements, deposit
requirements, capital adequacy requirements, Federal Deposit Insurance
Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to the Bank for extending,
maintaining or funding the Revolver Commitment, (B) reduce the amounts payable
to the Bank under the Revolver Commitment, or (C) reduce the rate of return on
the Bank’s capital as a consequence of the Bank’s obligations with respect to
the Revolver Commitment, then Borrowers agree to pay the Bank such additional
amounts as will compensate the Bank therefor, within five (5) days after the
Bank’s written demand for such payment. The Bank’s demand shall be accompanied
by an explanation of such imposition or charge and a calculation in reasonable
detail of the additional amounts payable by Borrowers, which explanation and
calculations shall be conclusive in the absence of manifest error. “Change in
Law” means the occurrence after the date of this Agreement of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application by any court or
administrative or governmental authority of any law, rule, regulation or treaty,
or (c) the making or issuance by any court or administrative or governmental
authority of any request, rule, policy, guideline or directive, whether or not
having the force of law; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or
50

--------------------------------------------------------------------------------

similar authority) or the US or foreign regulatory authorities shall, in each
case, be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
9.23 Government Regulation.  Borrowers shall not (1) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Bank from making any loan advance or extension of credit to
Borrowers or from otherwise conducting business with Borrowers, or (2) fail to
provide documentary and other evidence of Borrowers’ identity as may be
requested by Bank at any time to enable Bank to verify Borrowers’ identity or to
comply with any applicable law or regulation, including without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
9.24 Assignability.  Borrowers agree that the Bank, subject to existing
agreements between the Bank and Borrowers and any applicable confidentiality
agreements, may provide any information or knowledge that Bank may have about
Borrowers or about any matter relating to this Loan Agreement or the other Loan
Documents to any one or more purchasers or potential purchasers of the Bank’s
interest in this Loan Agreement or any other Loan Document.  Borrowers agree
that the Bank may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights and obligations in this Loan
Agreement or any other Loan Document to one or more purchasers whether or not
related to the Bank.
9.25 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
 [Signature Pages Follow]
 
 
 
51

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Revolver Loan Agreement
to be duly executed and delivered to the Bank in Oklahoma City, Oklahoma,
effective as of the day and year first above written.
 
BORROWERS:
ENERGY 11, LP,
 
a Delaware limited partnership
     
By: ENERGY 11 GP, LLC, a Delaware limited liaibility
 
Company, its general partner
     
By:  /s/ Anthony F. Keating, III                                             
 
        Anthony F. Keating, III,
 
        Co-Chief Operating Officer
         
ENERGY 11 OPERATING COMPANY, LLC,
 
a Delaware limited liability company
     
By:   /s/ Anthony F. Keating, III                                            
 
       Anthony F. Keating, III,
 
       Title: Co-Chief Operating Officer

 
 

 
Revolver Loan Agreement Signature Page

--------------------------------------------------------------------------------


 
BANK:
BANK SNB, an Oklahoma state banking
 
corporation
           
By:  /s/ Chris Mostek                                                         
 
       Chris Mostek, Senior Vice President

 

 
Revolver Loan Agreement Signature Page

--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES
EXHIBITS
Exhibit A - Revolver Loan Request (§ 2.7(b)(iii))
Exhibit B - Compliance Certificate (§ 6.6(a)(ii))
Exhibit C - Other Obligations (§ 6.17), Liabilities (§ 6.19)
Exhibit D - Pending Litigation (§ 7.2)
Exhibit E - Take or Pay Disputes (§ 7.19)
 
 


LIST OF EXHIBITS

--------------------------------------------------------------------------------

EXHIBIT A
REVOLVER LOAN REQUEST
Bank SNB
6301 Waterford Blvd., Suite 101
Oklahoma City, Oklahoma 73118
Attn: Chris Mostek, Senior Vice President


Ladies/Gentlemen:


Pursuant to the provisions of the Revolver Loan Agreement dated effective as of
November 21, 2017, as it may be amended from time to time (referred to as the
“Loan Agreement”), between ENERGY 11, L.P., a Delaware limited partnership, and
Energy 11 Operating Company, LLC, a Delaware limited liability company
(collectively, “Borrowers”), and you, Borrowers hereby (i) confirm and ratify
your continuing, first and prior security interest in and to all of the
Collateral (including proceeds thereof) described or referred to in the Loan
Agreement or in the Security Instruments described therein; (ii) apply to you
for the Revolver Loans under the Revolver Note in the amount shown on Line 5
below; (iii) certify that no Event of Default or Default under the Loan
Agreement has occurred and is continuing as of the date hereof or exists or
would continue to exist but for the lapse of time or giving of notice, or both;
(iv) represent and warrant to you that the representations, covenants and
warranties set forth or referred to in the Loan Agreement are true and correct
on and as of this date, except to the extent related to a specific other date;
and (v) certify to you the accuracy of the following information:
 
1.
Revolver Commitment Amount pursuant to Loan Agreement
 [$20,000,000.00]
     
2.
Current Outstanding Principal Balance under the Revolver Note
$___________
     
3.
Unfunded Aggregate Amount of Unexpired Letters of Credit
$___________
     
4.
Amount Available under Revolver Loan (Line 1 minus sum of Line 2
   
plus Line 3 but in no event in excess of the sum of the
 
 
Collateral Borrowing Base)
$____________
     
5.
Revolver Loan Advance requested (not to exceed amount of Line 4)
   
under Revolver Note
($__________)
       
Proposed date for Revolver Loan
Advance:                                                                           
               
Type of Revolver Loan Advance (Base Rate or
LIBOR)                                        
         
LIBOR RATE LOAN DATA (if applicable)
         
Dollar Amount Requested $                                 
         
Requested Funding Date ____________
         
Length of Interest Period: (select only one)
30 day                   
   
60 day                   
   
90 day                   

 
 
EXHIBIT A- 1

--------------------------------------------------------------------------------

 

       
LIBOR Rate Loan continuation for LIBOR Rate Loans maturing
on                         
         
(a) Aggregate amount to be continued as LIBOR Rate Loan is $________;
         
(b) Aggregate amount, if applicable, to be converted to Base Rate Loan is
$___________;
         
(c) Length of Interest Period for continued LIBOR Rate Loan is ________.
 

IN WITNESS WHEREOF, the undersigned have hereunto set their hand to this
Revolver Loan Request this ______ day of _______________, ______.


ENERGY 11, L.P., a Delaware limited partnership


By:  Energy 11 GP, LLC, a Delaware limited liability company, its general
partner




By: ______________________________
                                                               (name)
                                                               (title)

 

 
ENERGY 11 OPERATING COMPANY, LLC
a Delaware limited liability company




By:                                                                      
Name:                                                                
Title:                                                                   
 


“BORROWERS”
 

--------------------------------------------------------------------------------

EXHIBIT B
(QUARTERLY COMPLIANCE CERTIFICATE)
QUARTERLY COMPLIANCE CERTIFICATE
(§6.6(a)(ii))


Pursuant to the Revolver Loan Agreement dated effective as of November 21, 2017
(as the same may at any time hereafter be amended, supplemented or modified and
in effect being herein collectively called the “Loan Agreement”), between Energy
11, L.P., a Delaware limited partnership, and Energy 11 Operating Company, LLC,
a Delaware limited liability company (collectively, “Borrowers”), and Bank SNB,
an Oklahoma state banking corporation (“Bank”), Borrowers have reviewed their
respective activities for the fiscal quarter ended on _______________, 201_,
(the “Compliance Date”), and hereby represent and warrant to Bank that the
information set forth below is true and correct as of the Compliance Date
(capitalized terms not otherwise defined herein shall have the meanings assigned
in the Loan Agreement):
1. Financial Covenants.                                                
Required                                                           Actual
Section 6.30 – Leverage Ratio (maximum)                                     
              3.50 to 1.0   ____ to 1.00
Section 6.31 – Current Ratio
(minimum)                                                      1.00 to 1.00 
 ____ to 1.00
2. Borrowers hereby certify to Bank that as of the Compliance Date:
q Schedule 1 attached to this Compliance Certificate sets forth a true and
complete list of all existing ISDA Agreements and Hedge Transactions of
Borrowers (or either of them), the material terms thereof (including the type,
term, effective date, termination date, and notional volumes and prices), the
net mark-to-market value thereof, all credit support agreements relating thereof
(including any margin required or supplied), and the counter-party to each such
Hedge Transactions.
q As of the Compliance Date, Borrowers have no outstanding Hedge Transactions
with any parties.
q As of the Compliance Date, Borrowers (or either of them) have entered into no
existing ISDA Agreements with any parties.
3. The undersigned company representative hereby certifies to Bank that:
 
EXHIBIT B - 1

--------------------------------------------------------------------------------



(i) the financial statements delivered with this certificate in accordance with
the Loan Agreement fairly present in all material respects the results of
operations and financial condition of Borrowers as of the dates and the
accounting period covered by such financial statements;
(ii) I have reviewed the terms of the Loan Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of Borrowers during the accounting period covered by such
financial statements;
(iii) such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default or an event that would, with the lapse of time or giving of notice, or
both, be an Event of Default;
(iv) Borrowers are in compliance with the covenants contained in Article VI of
the Loan Agreement, as demonstrated by the calculation of such covenants above;
(v) The Revolver Note and the Loan Agreement are acknowledged, ratified,
confirmed, and agreed by Borrowers to be valid, subsisting, and binding
obligations; and
(vi) Borrowers agree that there is no right to set off or defense to payment of
the Revolver Note or any other Indebtedness. 


This Quarterly Compliance Certificate is dated as of , 20__.
ENERGY 11, L.P.,
a Delaware limited partnership


By:  Energy 11 GP, LLC, a Delaware limited liability company, its general
partner




By: ______________________________
  (name)
  (title)


ENERGY 11 OPERATING COMPANY, LLC
a Delaware limited liability company




By:                                                                                   
Name:                                                                              
Title:                                                                              
 




“Borrowers” 
 


EXHIBIT B - 2

--------------------------------------------------------------------------------

EXHIBIT C
(§ 6.17)
OTHER OBLIGATIONS
NONE.




(§ 6.19)
LIABILITIES
NONE.
 


EXHIBIT C

--------------------------------------------------------------------------------



EXHIBIT D
(§ 7.2)
PENDING LITIGATION
NONE.
 
 
 
 
EXHIBIT D

--------------------------------------------------------------------------------

EXHIBIT E
(§ 7.19)
 TAKE OR PAY DISPUTES
NONE.
 
 


EXHIBIT E
 